



























ASSET PURCHASE AGREEMENT







between

LEGG MASON INVESTMENT COUNSEL, LLC,

LEGG MASON, INC.

and

DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC.







Dated as of November 12, 2004






























--------------------------------------------------------------------------------

Table of Contents






ARTICLE I
CERTAIN DEFINITIONS

1.1

Certain Definitions

1

1.2

Interpretation

9

ARTICLE II
ASSET PURCHASE

2.1

Purchase and Sale of Acquired Assets

10

2.2

Closing and Post-Closing Payments

15

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

3.1

Organization and Qualification

16

3.2

Authorization and Validity of Agreement

17

3.3

Consents

17

3.4

No Conflicts

17

3.5

Client Contracts

18

3.6

Business Financial Statements

19

3.7

Compliance

20

3.8

Legal Proceedings

21

3.9

Employees; Employee Benefit Plans

22

3.10

Absence of Certain Changes

23

3.11

Brokers’ and Finders’ Fees

23

3.12

Tax Matters

23

3.13

Agreements, Contracts and Commitments

24

3.14

Ownership of Assets

24

3.15

Exclusivity of Representations

24

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND GUARANTOR

4.1

Corporate Organization

25

4.2

Authorization and Validity of Agreement

25

4.3

Consents

26

4.4

No Conflicts

26

4.5

Agreements with Governmental Entities and Regulatory Agencies

26

4.6

Legal Proceedings

27

4.7

Investment Advisory Activities

27



i




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)






4.8

Financing

27

4.9

Brokers’ and Finders’ Fees

27

4.10

Acknowledgement of Limitations of Warranties

27

ARTICLE V
COVENANTS OF THE PARTIES

5.1

Activity in the Ordinary Course

28

5.2

Access and Confidentiality

29

5.3

Regulatory Matters

29

5.4

Consents

30

5.5

Post-Closing Receipts; No Further Fees to Clients

31

5.6

Employees; Employee Benefits

31

5.7

Non-solicitation of Employees

34

5.8

Non-solicitation of Clients

34

5.9

Prohibition on Solicitation of Other Acquisition Offers

35

5.10

Further Assurances

35

5.11

Notification of Certain Matters

35

5.12

Financial Reports

36

5.13

Public Announcements

36

5.14

Form ADV

36

5.15

DB Services

36

5.16

Access to Account Documentation

36

5.17

Tax Matters

37

5.18

Bulk Sales

38

5.19

Maintenance of Business

38

5.20

Seller’s Payment of Retention Payments

38

5.21

Key Man Life Insurance

38

5.22

Appointment of Expert

38

5.23

Adviser Files

38

ARTICLE VI
CONDITIONS TO CLOSING

6.1

Conditions to Obligations of Purchaser

39

6.2

Conditions to Obligations of Seller

40



ii




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)






ARTICLE VII
TERMINATION

7.1

Termination

42

7.2

Effect of Termination

42

ARTICLE VIII
GUARANTEE

8.1

Guarantee

43

8.2

Miscellaneous

44

ARTICLE IX
INDEMNIFICATION

9.1

Indemnification

44

ARTICLE X
MISCELLANEOUS

10.1

Assignment

48

10.2

Binding Effect

48

10.3

Notices

48

10.4

Incorporation

49

10.5

Governing Law

49

10.6

Consent to Jurisdiction

49

10.7

Waiver of Jury Trial

49

10.8

Entire Agreement; Amendment

50

10.9

Counterparts

50

10.10

Waiver

50

10.11

Expenses

50

10.12

Third Party Beneficiaries

50

10.13

Severability

50

10.14

Specific Performance

50

10.15

Good Faith

51



iii




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)






EXHIBITS




Exhibit A

Form of Commingled Trust Letter

Exhibit B

Form of Custody Fee Letter

Exhibit C

Form of Subadvisory Agreement

Exhibit D

Form of Transitional Services Agreement

Exhibit E

Form of Notice and Consent to Clients

Exhibit F

Form of Notice and Consent to Intermediaries




SCHEDULES




Schedule 1.1(a)

Employees

Schedule 1.1(b)

Intermediary Contracts

Schedule 1.1(c)

Investment Advisers

Schedule 1.1(d)

Purchaser RRR

Schedule 2.1(f)

Purchase Price Allocation

Schedule 5.21

Insurance Premium Standard Rates




SELLER DISCLOSURE SCHEDULE




Section 3.3

Seller Approvals

Section 3.5(a)

Clients and Investment Accounts

Section 3.5(c)

Client Contract Payment Delinquencies

Section 3.5(d)

ERISA Clients

Section 3.5(e)

Notices from Clients

Section 3.5(f)

Terminations or Reductions in Services by Clients

Section 3.5(i)

Registrations

Section 3.7(e)

Broker-Dealer Eligibility

Section 3.8

Litigation

Section 3.9

Employees; Employee Benefit Plans

Section 3.10

Certain Changes




PURCHASER DISCLOSURE SCHEDULE




Section 4.3

Purchaser Approvals

Section 4.7

Investigations






iv




--------------------------------------------------------------------------------









ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of November 12, 2004,
is between Legg Mason Investment Counsel, LLC, a Maryland limited liability
company (“Purchaser”), Legg Mason, Inc., a Maryland corporation, as guarantor
(“Guarantor”), and Deutsche Investment Management Americas Inc., a Delaware
corporation (“Seller”).

RECITALS

WHEREAS, Seller owns and operates a private client investment management
business known as Scudder Private Investment Counsel through several offices
located in the United States of America;

WHEREAS, the Chicago, Cincinnati, New York and Philadelphia offices of Scudder
Private Investment Counsel provide investment management and advisory services
to the Clients (as defined below) (the business of providing such services to
the Clients by the Investment Advisers (as defined below) in such offices, as
conducted by Seller, the “Business”);

WHEREAS, Purchaser desires to purchase and operate, and Seller desires to sell,
the Business;

WHEREAS, the Acquired Assets (as defined below) are used by Seller in connection
with the operation of the Business; and

WHEREAS, each of Purchaser and Seller has determined to enter into this
Agreement pursuant to which Purchaser has agreed to purchase from Seller, and
Seller has agreed to sell to Purchaser, the Acquired Assets, on the terms and
subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1

Certain Definitions.  As used in this Agreement, the terms below shall have the
meanings specified below.

“Acceptance Notice” shall have the meaning specified in Section 2.1(e)(ii).

“Acquired Assets” shall have the meaning specified in Section 2.1(a).

“Acquisition Proposal” shall have the meaning specified in Section 5.9.



1




--------------------------------------------------------------------------------









“Adviser Files” means (a) the socially responsible investing database, (b) the
documentation that describes the current formulas and factors for the Growth
Value Momentum models and Growth Value Profitability models, (c) the document
selected by Seller that describes the Scudder PIC Product Description Document
(i.e., the approach for managing a large cap equity offering), and (d) the
statistical formulas created by Seller’s employees and the Transferred Employees
on or prior to the Closing Date to which Transferred Employees have had access
prior to the Closing Date and that are necessary for the conduct of the
Business, which statistical formulas are contained in Excel and Factset
spreadsheets stored on personal computers used by Transferred Employees
immediately prior to the Closing Date, in each case as existing as of the
Closing.

“Affiliate” of any Person means any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such Person.  For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlling” and “controlled”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning specified in the preamble to this Agreement.

“Ancillary Agreements” shall mean the Subadvisory Agreement, the Transitional
Services Agreement, the Real Estate License Agreements, and the Custody Fee
Letter.

“Applicable Laws” shall have the meaning specified in Section 3.4.

“Approvals” shall have the meaning specified in Section 3.3.

“Assumed Liabilities” shall have the meaning specified in Section 2.1(c).

“Base Revenue Run Rate” shall have the meaning specified in Section
2.1(e)(i)(A).

“bps” means basis points, i.e. one hundredth of a percentage point.

“Business” shall have the meaning specified in the Recitals hereto.

“Business Day” means a day other than a Saturday, Sunday, or a legal holiday in
New York, New York on which banking institutions are permitted or required by
law, executive order or decree to remain closed.

“Client” means a client that receives investment management or advisory services
from Seller through the Business as of the date hereof, unless another date is
specified in the applicable provision, and for the purposes of the definition of
“Purchaser RRR” and “Purchaser Revenue Run Rate,” any client whose investment
management agreement was acquired by Purchaser pursuant to Section 2.1(a)(iii).
 

“Client Consent” means a Written Client Consent or an Implied Client Consent;
provided, however, a Client shall be deemed to have not given its consent if
such Client (i) is a Client pursuant to an Intermediary Contract and the
Intermediary party to such Intermediary



2




--------------------------------------------------------------------------------









Contract does not deliver an Intermediary Consent (as provided in Section
5.4(a)); or (ii) has given oral or written notice to Seller of its intent to
terminate, or oral or written notice of its refusal to the assignment of, any or
all of its Client Contracts (and in such case, shall be deemed to have not given
its consent only with respect to those Client Contracts as to which such notice
has been given).

“Client Contract” means each agreement pursuant to which Seller provides
investment advisory or investment management services to a Client (other than a
client of an Intermediary, which client is not party to a separate investment
management agreement with Seller).

“Closing” shall have the meaning specified in Section 2.2(a).

“Closing Date” shall have the meaning specified in Section 2.2(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commingled Trust Letter” means the letter, substantially in the form attached
hereto as Exhibit A, between Seller and Purchaser, relating to the payment of
fees in connection with commingled trust investments.

“Confidentiality Agreement” means the Confidentiality Agreement, dated March 29,
2004, between Purchaser and Putnam Lovell NBF Securities Inc., relating to
information provided by or on behalf of Seller, as amended or supplemented.

“Custody Fee Letter” means the fee letter, substantially in the form attached
hereto as Exhibit B, between Deutsche Bank Trust Company America and Purchaser,
related to the payment of fees for the provision of custody services by Deutsche
Bank Trust Company America to the Business following the Closing Date.

“DB Services” means services provided to the Business by Seller and/or its
Affiliates, including accounting, intellectual technology, investment research,
insurance, legal and risk management.

“Dispute Notice” shall have the meaning specified in Section 2.1(e)(ii).

“Earnout Accrued Interest” shall have the meaning specified in Section 5.17(c).

“Earnout Notice” shall have the meaning specified in Section 2.1(e)(ii).

“Earnout Payment” shall have the meaning specified in Section 2.1(e)(i).

“Earnout Principal” shall have the meaning specified in Section 5.17(c).

“Earnout Reduction” shall have the meaning specified in Section 2.1(e)(i)(B).

“Employee” means each employee of Seller as of the date hereof employed
primarily in connection with the Business, as set forth on Schedule 1.1(a).

“Employee Benefit Plans” shall have the meaning specified in Section 3.9(e).



3




--------------------------------------------------------------------------------









“Employment Agreement” means each of the Employment Agreements, dated as of the
date hereof and effective as the Closing Date, between Purchaser and each of the
Investment Advisers.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Assets” shall have the meaning specified in Section 2.1(b).

“Expert” shall have the meaning specified in Section 2.1(e)(iv).

“Fee Rate” means the effective fee rate used in the billing for an investment
advisory client’s account with Seller or Purchaser, as applicable, immediately
preceding the relevant measurement date.

“Financial Statements” shall have the meaning specified in Section 3.6.

“Form ADV” shall have the meaning specified in Section 3.7(c).

“GAAP” means U.S. generally accepted accounting principles as in effect at the
relevant time or for the relevant period applied on a consistent basis during
the period involved.

“Governmental Entity” means any federal, state, local or foreign court,
arbitrator, alternative dispute resolution body, government or political
subdivision or department thereof, or any governmental, administrative or
regulatory body, commission, board, bureau, agency or instrumentality.

“Guaranteed Obligations” shall have the meaning specified in Section 8.1(a).

“Guarantor” shall have the meaning specified in the preamble to this Agreement.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“HSR Filing” means all filings required under the HSR Act in connection with
this Agreement and the consummation of the transactions contemplated herein.

“Implied Client Consent” shall have the meaning specified in Section 5.4(a).

“Indemnitee” shall have the meaning specified in Section 9.1(f)(ii).

“Indemnitor” shall have the meaning specified in Section 9.1(f)(ii).

“Intermediary” means a third-party financial adviser, including any sponsor of a
Wrap Program, for whom, pursuant to an Intermediary Contract, Seller has agreed
to provide certain services as indicated on Schedule 1.1(b).



4




--------------------------------------------------------------------------------









“Insurance Policies” shall have the meaning specified in Section 5.21.

“Intermediary Consent” shall have the meaning specified in Section 5.4(a).

“Intermediary Contract” means each of the agreements, including any agreements
related to a Wrap Program, set forth on Schedule 1.1(b).

“Investment Account” means the investment management or investment advisory
account or accounts established by a Client or Intermediary, as applicable, with
the Business pursuant to the provisions of the applicable Client Contract,
Intermediary Contract, or other investment management agreement with the
Intermediary to which the Client is a party.  

“Investment Adviser” means each Person acting as an investment adviser in
connection with the Business as of the date hereof, as set forth on Schedule
1.1(c).

“Investment Advisers Act” means the United States Investment Advisers Act of
1940, as amended, and the rules and regulations promulgated thereunder.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended, and the rules and regulations promulgated thereunder.

“IRS” means the Internal Revenue Service.

“Knowledge” and the phrase “to the Knowledge” shall mean such facts and
information which as of the date of determination are actually known to any of
the following persons, including such knowledge as a reasonable person
performing his or her respective duties would be reasonably expected to possess:
 Gloria Nelund, Andrew Gallivan, Benjamin Pace, Richard Byrnes, Kurt Miscinski,
Douglas Nardi, Ronald Bates, Paul Benziger, Judith Rom, Michael Lowengrub,
Charles King and, for the purposes of Section 3.12, Raymond Burkhard.

“Law” means any law, treaty, statute, common law, ordinance, code, rule,
regulation, judgment, decree, order, writ, award, injunction or determination of
any Governmental Entity.

“Lien” means any mortgage, pledge, lien, security interest, claim, voting
agreement (including any conditional sale agreement, title retention agreement,
restriction or option having substantially the same economic effect as the
foregoing) or encumbrance of any kind whatsoever.

“Litigation” shall have the meaning specified in Section 3.8.

“Losses” shall have the meaning specified in Section 9.1(a).

“Material Adverse Effect” means any change, event, violation, inaccuracy,
circumstance or effect that, together with all other changes, events,
violations, inaccuracies, circumstances and effects that occurred before the
date of determination,

(a)

with respect to the Business, (i) is material and adverse to the financial
condition, assets, business or results of operations of the Business or (ii)
would prevent or



5




--------------------------------------------------------------------------------









materially impair the ability of Seller to perform its obligations under this
Agreement or the Ancillary Agreements or to consummate the transactions
contemplated hereby and thereby; and

(b)

with respect to Purchaser or Guarantor, would prevent or materially impair the
ability of Purchaser or Guarantor respectively to perform their respective
obligations under this Agreement or the Ancillary Agreements or to consummate
the transactions contemplated hereby and thereby;

provided, however, that Material Adverse Effect shall be deemed not to include
the effect or impact of (i) changes in Laws or interpretations thereof by
Regulatory Agencies that affect the Business, (ii) changes in GAAP or regulatory
accounting requirements applicable to investment advisers generally or
businesses like the Business generally, (iii) this Agreement, the Ancillary
Agreements, the transactions contemplated hereby or thereby or the announcement
thereof, (iv) actions or omissions of a party to this Agreement or any
Subsidiary thereof taken with the prior written consent of Seller, in case of
actions by Purchaser or its Subsidiaries, or taken with the prior written
consent of Purchaser, in case of actions taken by Seller or any of its
Subsidiaries, (v) changes in assets under management by Seller as part of the
Business or other events and circumstances, in each case resulting from changes
in prevailing interest rates, currency exchange rates or general economic
conditions, or the occurrence of other events or developments affecting the
banking and securities industry (including the investment management industry)
or securities markets generally, provided, that a 25% or greater decline for any
reason or reasons in the total assets under management in all Investment
Accounts on the date that is three Business Days prior to the Closing Date
measured against the total assets under management in all Investment Accounts on
the date hereof shall be deemed to be a Material Adverse Effect, and (vi) the
commencement or continuation of a war, armed hostilities, acts of terrorism or
any other international or national calamity involving the United States,
whether domestically or abroad, unless the effect or impact of the events
described under clauses (i), (ii) or (vi) adversely affects the Business in a
manner materially disproportionate to its effect upon other enterprises within
the asset management industry.

“OFAC” shall have the meaning specified in Section 3.7(f).

“Order” shall have the meaning specified in Section 3.8.

“Permits” shall have the meaning specified in Section 3.7(b).

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or any government or agency or political subdivision
thereof.

“Post-Closing Contracts” shall have the meaning specified in Section 2.1(a).

“Prepaid Fees” means fees of the Business paid in respect of the Client
Contracts and Intermediary Contracts and collected by Seller in advance of
services rendered.

“Prohibited Persons” shall have the meaning specified in Section 3.7(f).

“Purchase Price” shall have the meaning specified in Section 2.1(d).



6




--------------------------------------------------------------------------------









“Purchase Price Allocation” shall have the meaning specified in Section 2.1(f).

“Purchaser” shall have the meaning specified in the preamble to this Agreement.

“Purchaser Approvals” shall have the meaning specified in Section 4.3.

“Purchaser Disclosure Schedules” shall have the meaning specified in Article IV.

“Purchaser FSAs” shall have the meaning specified in Section 5.6(c).

“Purchaser/Guarantor Bring Down Certificate” shall have the meaning specified in
Section 6.2(c).

“Purchaser Indemnified Parties” shall have the meaning specified in Section
9.1(a).

“Purchaser Revenue Run Rate” means the aggregate amount of Purchaser RRR’s for
all Clients and clients specified in the determination of Purchaser RRR, as
calculated in accordance with Schedule 1.1(d) hereto.

“Real Estate License Agreements” means the agreements, substantially in the form
attached to the Transitional Services Agreement, related to the provision of
certain premises by Seller or its Affiliates to Purchaser following the Closing
Date.

“Receiving Party” shall have the meaning specified in Section 5.2(c).

“Regulatory Agency” means any Governmental Entity and any SRO.

“Regulatory Documents” means all material forms, reports, registration
statements, schedules and other documents, together with any amendments required
to be made with respect thereto, which are filed or required to be filed by
Seller with any Regulatory Agency.

“Representatives” shall have the meaning specified in Section 5.2(a).

“Resolution Period” shall have the meaning specified in Section 2.1(e)(iii).

“Retained Liabilities” shall have the meaning specified in Section 2.1(c).

“Review Period” shall have the meaning specified in Section 2.1(e)(ii).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Seller” shall have the meaning specified in the preamble to this Agreement.

“Seller 401(k) Plan” shall have the meaning specified in Section 5.6(b).

“Seller Approvals” shall have the meaning specified in Section 3.3.



7




--------------------------------------------------------------------------------









“Seller Bring Down Certificate” shall have the meaning specified in Section
6.1(c).

“Seller DB Plan” shall have the meaning specified in Section 5.6(b).

“Seller Disclosure Schedules” shall have the meaning specified in Article III.

“Seller FSAs” shall have the meaning specified in Section 5.6(c).

“Seller Indemnified Parties” shall have the meaning specified in Section 9.1(b).

“Seller Revenue Run Rate” means, for a given Client, the sum of: (a) the total
assets under management (including commingled trusts, but excluding assets held
in mutual funds managed by Seller or any of its Affiliates) as of the
measurement date in such Client’s Investment Account, multiplied by the Fee Rate
as of the measurement date for each asset in such Investment Account, which
product is stated as a dollar value; plus (b) the total assets under management
as of the measurement date in such Client’s Investment Account held in mutual
funds (other than money-market or cash equivalent mutual funds) managed by
Seller or any of its Affiliates, multiplied by 50 bps, which product is stated
as a dollar value; plus (c) the total assets under management as of the
measurement date in such Client’s Investment Account held in money-market and
cash equivalent mutual funds managed by Seller or any of its Affiliates,
multiplied by 15 bps, which product is stated as a dollar value.

“SFPG” shall have the meaning specified in Section 3.7(f).

“SRO” means any domestic industry self-regulatory organization of which the
relevant Person is a part or to which it is subject.

“Standard Premiums” shall have the meaning specified in Section 5.21.

“Subadvisory Agreement” means the agreement, substantially in the form attached
hereto as Exhibit C, between Seller and Purchaser, related to the provision of
subadvisory services by Seller to the Business following the Closing Date.

“Subsidiary” means, with respect to any Person, any other Person with respect to
which it owns, directly or indirectly, a majority of the outstanding voting
equity securities of such other Person.

“Tax” (and, with correlative meaning, “Taxes”) means all U.S. federal, state,
local, provincial, foreign or other taxes, customs, tariffs, imposts, levies,
duties, government fees or other like assessments or charges of any kind,
including all income, franchise, sales, use, ad valorem, transfer, license,
recording, employment (including federal and state income tax withholding,
backup withholding, FICA, FUTA or other payroll taxes), environmental, excise,
severance, stamp, occupation, premium, prohibited transaction, property,
value-added, net worth, or any other taxes and any interest, penalties and
additions imposed with respect to such amounts.

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules or supporting
information), including any



8




--------------------------------------------------------------------------------









information return, claim for refund, amended return or declaration of estimated
Tax and any affiliated, consolidated, combined, unitary or similar return.

“Test Date” means December 31, 2005.

“Test Date Revenue Run Rate” shall have the meaning specified in Section
2.1(e)(i).

“Transfer Date” shall have the meaning specified in Section 2.1(a).

“Transfer Taxes” shall have the meaning specified in Section 5.17(d).

“Transferred Employees” shall have the meaning specified in Section 5.6(a).

“Transitional Services Agreement” means the agreement, substantially in the form
attached hereto as Exhibit D, between Seller and Purchaser, related to the
provision of services by Seller to the Business following the Closing Date.

“WARN” shall have the meaning specified in Section 5.6(e).

“Workers’ Compensation Claim” shall have the meaning specified in Section
5.6(d).

“Wrap Programs” mean the wrap fee programs established and serviced by certain
wrap sponsors pursuant to which Seller acts as the investment adviser for
certain individual accounts managed in accordance with certain specified
investment objectives, policies and restrictions.

“Written Client Consent” shall have the meaning specified in Section 5.4(a).

1.2

Interpretation.  When a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference shall be to an Article or Section
of, or an Exhibit or Schedule to, this Agreement unless otherwise indicated.
 The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  Unless the context otherwise requires, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine genders of such term.  Any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  Any agreement referred to herein shall include reference
to all exhibits, schedules and other documents or agreements attached thereto.



9




--------------------------------------------------------------------------------









ARTICLE II

ASSET PURCHASE

2.1

Purchase and Sale of Acquired Assets.  

(a)

Purchase and Sale.  Upon the terms and subject to the conditions set forth in
this Agreement, and in reliance upon the representations and warranties
hereinafter set forth, at the Closing, Seller shall sell, convey, transfer,
assign and deliver to Purchaser free and clear of all Liens, and Purchaser shall
purchase and accept from Seller, all of Seller’s right, title and interest in
and to the following assets, to the extent existing as of the Closing
(collectively, the “Acquired Assets”):

(i)

subject to receipt of a related Client Consent, each Client Contract;

(ii)

subject to the receipt of a related Intermediary Consent, each Intermediary
Contract;

(iii)

subject to the consent of the applicable client, each agreement pursuant to
which Seller provides investment advisory or investment management services to a
client of the Business, which agreement was entered into by such investment
advisory client following the date hereof and prior to the Closing; and

(iv)

copies of Seller’s books, records, papers and instruments in the possession or
control of Seller or any of its Affiliates of whatever nature and wherever
located, to the extent (1) pertaining to the five-year period immediately prior
to the Closing Date, and (2) related to the Business; provided, however, if any
books and records that would otherwise constitute Acquired Assets contain
material information about either (A) a business other than the Business, or (B)
any assets, properties and rights other than the Acquired Assets, such books and
records shall not constitute Acquired Assets and Seller shall retain books and
records and provide to Purchaser as soon as reasonably practicable following
Closing a copy of the portions of such books and records related to the Business
or the Acquired Assets; provided, further, that at the Closing, a copy of the
portions of such books and records related to the Business or the Acquired
Assets that are necessary to manage the Investment Accounts shall be provided to
Purchaser.

Until the one year anniversary following the Closing Date, on each of the dates
that are 90, 180, 270 and 360 days (or, if not a Business Day, the next
succeeding Business Day) following the Closing Date (each such date, a “Transfer
Date”), Seller shall sell, convey, transfer, assign and deliver to Purchaser
free and clear of all Liens, and Purchaser shall purchase and accept from
Seller, without payment or delivery of any additional consideration by Purchaser
in respect thereof, each other Client Contract for which Client Consent has been
received on or prior to the applicable Transfer Date, and Seller’s books,
records, papers and instruments to the extent specified in Section 2.1(a)(iii)
relating thereto.  Each such Client Contract transferred after the Closing is
referred to in this Agreement as a “Post-Closing Contract”.

(b)

Excluded Assets.  Seller shall retain, and the Acquired Assets shall
specifically not include, any assets not set forth in Section 2.1(a), including
the following assets and other rights of Seller (the “Excluded Assets”):



10




--------------------------------------------------------------------------------









(i)

any intellectual property used by the Business or by Seller or by any of its
Affiliates in connection with the Business or otherwise, including the “Scudder”
and “Deutsche Bank” brand names or any derivatives thereof;

(ii)

the historical investment track record of Seller or the Business;

(iii)

any proprietary quantitative investment models of Seller or the Business,
whether or not currently used in connection with the Business;

(iv)

all cash and cash equivalents;

(v)

all accounts receivable of the Business;

(vi)

any intercompany agreements;

(vii)

all policies of insurance of Seller or its Affiliates;

(viii)

all bank accounts and lock boxes;

(ix)

all investment management agreements other than the Client Contracts or
Intermediary Contracts;

(x)

each Client Contract for which a Client Consent is not received by the final
Transfer Date;

(xi)

each Intermediary Contract for which an Intermediary Consent is not received by
the final Transfer Date;

(xii)

all Tax Returns and related workpapers, except for the IRS Forms provided by
Clients; and

(xiii)

any assets relating to Taxes.

(c)

Liabilities.  Effective as of the Closing Date, Purchaser assumes and agrees to
pay, discharge or perform, as appropriate, the liabilities and obligations of
Seller in respect of the Acquired Assets arising after the Closing Date (or, in
the case of Post-Closing Contracts, the applicable Transfer Date), including
under the Client Contracts for which Client Consent has been obtained and the
Intermediary Contracts for which Intermediary Consent has been obtained
(collectively, the “Assumed Liabilities”).  Except to the extent expressly
provided in the prior sentence, Purchaser will not assume, in connection with
the transactions contemplated by this Agreement, any liability or obligation of
Seller of every kind, nature, character and description (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated,
whether accrued or unaccrued, whether due or to become due, and whether claims
with respect thereto are asserted before or after the Closing) of Seller
(collectively, the “Retained Liabilities”), and Seller will retain
responsibility for and shall pay, discharge or perform, as appropriate, all
liabilities and obligations arising prior to or on the Closing Date (or, in the
case of Post-Closing Contracts, the applicable Transfer Date) and all
liabilities and obligations arising from Seller’s operations (with respect to
the Business or otherwise) prior to or on the Closing



11




--------------------------------------------------------------------------------









Date (or, in the case of Post-Closing Contracts, the applicable Transfer Date),
including the Retained Liabilities.  The Retained Liabilities shall include the
following:

(i)

all liabilities and obligations whenever arising relating to any of the Excluded
Assets;

(ii)

all liabilities and obligations of Seller for any indebtedness;

(iii)

all liabilities and obligations of Seller, if any, to pay to any retired, former
or current employee, independent contractor, partner or director of Seller,
compensation and benefits, vacation time and personal time, and premiums or
benefits under any Employee Benefit Plan (excluding severance, termination pay,
redundancy pay, pay in lieu of notice or similar pay) accrued or arising as of
the Closing Date with respect to such employees, independent contractors,
partners or directors of Seller;

(iv)

all liabilities and obligations of Seller, if any, to pay severance, termination
pay, redundancy pay or pay in lieu of notice to any current or former employee,
independent contractor, partner or director of Seller whose employment is
terminated in connection with the consummation of the transactions contemplated
by this Agreement and all liabilities resulting from the termination of
employment of any current or former employee, independent contractor, partner or
director of seller on or prior to the Closing Date;

(v)

all liabilities and obligations of Seller arising out of events, conduct or
conditions existing or occurring on or prior to the Closing Date that constitute
a violation of or noncompliance with any Law, any Order or any Permit;

(vi)

all liabilities and obligations of Seller whenever arising under any agreements,
contracts, leases or licenses that do not form part of the Acquired Assets;

(vii)

all liabilities of Seller arising out of any claim, suit, action, arbitration,
proceeding, investigation or other similar matter which relates to the ownership
of the Acquired Assets or the operation of Seller on or prior to the Closing
Date, including any obligations or liabilities arising out of the matters
disclosed in Section 3.8 of Seller Disclosure Schedule, regardless of whether
any such claim, suit, action, arbitration, proceeding, investigation or other
similar matter was commenced before, on or after the Closing Date, and any
litigation related thereto or arising out of the subject matter thereof;

(viii)

all liabilities and obligations of Seller under this Agreement and the Ancillary
Agreements;

(ix)

all liabilities and obligations of Seller to any investment banker or merchant
bankers incurred on or prior to the Closing Date and all liabilities and
obligations of Seller for costs and expenses incurred in connection with this
Agreement or the consummation of the transactions contemplated hereby or
thereby, except as provided in this Agreement or the Ancillary Agreements;

(x)

except as otherwise provided in Section 5.17, all liabilities and obligations of
Seller for Taxes;



12




--------------------------------------------------------------------------------









(xi)

all intercompany liabilities of Seller and its Affiliates;

(xii)

all liabilities and obligations for indemnification, liquidated damages or other
penalties in any contract or agreement to the extent that such liabilities and
obligations result from the failure of Seller to perform under or breach of any
such contract or agreement prior to the Closing;

(xiii)

all liabilities and obligations to indemnify any person or entity by reason of
the fact that such person or entity, prior to the Closing Date, was a director,
partner, member, manager, officer, employee, or agent of Seller or was serving
at the request of Seller as a partner, member, manager, trustee, director,
officer, employee, or agent of another entity (whether such indemnification is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
losses, expenses, or otherwise and whether such indemnification is pursuant to
any statute, charter document, bylaw, agreement, or otherwise); and

(xiv)

all liabilities and obligations for accounts payable.

(d)

Consideration for Acquired Assets.  The consideration to be paid for the
Acquired Assets at Closing shall be $55,000,000 in cash (the “Purchase Price”).
 Such consideration shall be paid in the manner and at the time set forth in
Section 2.2.  

(e)

Earnout.

(i)

In accordance with Section 2.1(e)(ii), (iii) and (iv), as additional
consideration, Purchaser will pay to Seller a cash amount of up to $26,300,000,
subject to downward adjustment as set forth herein (as adjusted, the “Earnout
Payment”).  If the Purchaser Revenue Run Rate on the Test Date (such amount, the
“Test Date Revenue Run Rate”) is:

(A)

greater than or equal to $28,900,000 (the “Base Revenue Run Rate”), then
Purchaser shall pay Seller an Earnout Payment in the amount of $26,300,000; or

(B)

less than the Base Revenue Run Rate, then Purchaser shall pay Seller an Earnout
Payment in an amount equal to (1) $26,300,000, less (2) a dollar amount equal to
(I x $1,000,000) (the “Earnout Reduction”),

where:

I = an integer, calculated as (BR-TDR)/BR x 100, provided, that this number
shall be rounded down to the nearest whole number (so that, for example, 1.14
becomes 1; 1.18 becomes 1; 3.85 becomes 3 and so on);

BR = Base Revenue Run Rate; and

TDR = Test Date Revenue Run Rate.

(ii)

No later than 20 Business Days after the first anniversary of the Closing Date,
Purchaser will prepare and deliver to Seller a written notice setting forth the
Earnout Payment, specifying in reasonable detail the manner in which the Earnout
Payment was calculated, as determined by Purchaser (the “Earnout Notice”).
 Seller shall have 20 Business Days from the date of its receipt of the Earnout
Notice to review it, together with the work papers used in the



13




--------------------------------------------------------------------------------









preparation thereof in accordance with Section 2.1(e)(v) (the “Review Period”).
 At any time within the Review Period, Seller may notify Purchaser in writing of
Seller’s acceptance of the Earnout Payment (the “Acceptance Notice”) set forth
in the Earnout Notice, in which case Purchaser shall pay, by wire transfer of
immediately available funds to an account specified by Seller in the Acceptance
Notice, the Earnout Payment set forth in the Earnout Notice within three
Business Days of receipt by Purchaser of the Acceptance Notice.  If, within the
Review Period, Seller has not given Purchaser notice of Seller’s objection to
the Earnout Notice, then the Earnout Payment reflected in the Earnout Notice
shall be final and Purchaser shall pay, by wire transfer of immediately
available funds to an account specified by Seller at least three Business Days
prior thereto, the Earnout Payment set forth in the Earnout Notice within three
Business Days after the expiration of the Review Period.  If Seller has given a
notice of objection within the Review Period to the Earnout Notice (such notice
to include a reasonably detailed statement of the basis of Seller’s objection,
which may include an objection that the Earnout Notice does not specify in
sufficient detail the calculation of the Earnout Payment) (the “Dispute
Notice”), then Purchaser shall pay, by wire transfer of immediately available
funds to an account specified by Seller in the Dispute Notice, any amounts not
in dispute in respect of the Earnout Payment within three Business Days after
the expiration of the Review Period.  

(iii)

If Seller gives a Dispute Notice, the parties shall in good faith attempt to
resolve, within 15 Business Days (or such longer period as the parties may agree
in writing) following such notice (the ”Resolution Period”), their differences
with respect to such objections and any resolution by them as to any disputed
amounts shall be final, binding and conclusive.  Upon any resolution of the
dispute by the parties, Purchaser shall pay within three Business Days after the
date of such resolution, by wire transfer of immediately available funds to an
account specified by Seller in the Dispute Notice, the Earnout Payment resolved
by the parties (other than any amounts not in dispute that Seller had previously
been paid in accordance with Section 2.1(e)(ii)).  

(iv)

If Seller and Purchaser cannot reach agreement concerning the Earnout Amount
during the Resolution Period, then the issues in dispute will be submitted to an
independent financial expert agreed upon by the parties hereto prior to the
Closing (the “Expert”) for resolution.  If the issues in dispute are submitted
to the Expert for resolution, (i) each party will furnish to the Expert such
workpapers and other documents and information relating to the disputed issues
as the Expert may request and are available to that party (or its independent
public accountants), and each party will be afforded the opportunity to present
to the Expert any material relating to the determination and to discuss the
determination with the Expert; (ii) the determination by the Expert, as set
forth in a notice delivered to both parties by the Expert, will be binding and
conclusive on the parties; and (iii) Purchaser and Seller will each bear 50% of
the fees and expenses of the Expert for such determination.  Upon resolution of
the dispute by the Expert, Purchaser shall pay within three Business Days after
the date of resolution by the Expert, by wire transfer of immediately available
funds to an account specified by Seller in the Dispute Notice, (1) the Earnout
Payment determined by the Expert (other than any amounts not in dispute that
Seller had previously been paid in accordance with Section 2.1(e)(ii)), plus (2)
if the date of payment for the amount specified in clause (1) occurs more than
14 months following the Closing Date, interest on such amount computed from and
including the date that is 14 months following the Closing Date to but excluding
the payment date at a rate equal to the rate of six-month U.S. treasury bills as
of the date of the Earnout Notice.  



14




--------------------------------------------------------------------------------









(v)

Subject to the confidentiality provisions in Section 5.2(c), after the Earnout
Notice has been delivered pursuant to Section 2.1(e)(ii), and during the Review
Period, the Resolution Period, and any other period of review or dispute within
the contemplation of this Section 2.1(e), the parties shall (A) provide each
other upon reasonable advance request with full access for review and copying by
the other party, its agents and representatives at all reasonable times, and in
a manner so as not to interfere unreasonably with the normal business operations
of each party, to all relevant books, records (whether in paper or electronic
form), work papers, information and employees, and (B) cooperate fully with each
other as necessary for the preparation, calculation and review of the Earnout
Notice, the Acceptance Notice and the Dispute Notice or for the contemplated
resolution of any dispute between the parties relating thereto.

(vi)

Purchaser waives any right of setoff it may have for claims made under
Article IX or any Ancillary Agreement or for any other reason whatsoever, and
agrees that it shall pay the Earnout Payment when due without setoff of any
kind.

(f)

Purchase Price Allocation.  The parties agree that the Purchase Price, the
Assumed Liabilities, and the Earnout Payment, if any, shall be allocated to the
Acquired Assets according to the method set forth on Schedule 2.1(f).  As soon
as practicable after the Closing, but in no event later than the 60th calendar
day after the Closing Date, Purchaser shall prepare and deliver to Seller a
schedule setting forth the proposed allocation of Purchase Price, the Assumed
Liabilities, and the Earnout Payment, if any (the “Purchase Price Allocation”).
 If Seller shall have any objections to Purchase Price Allocation, Seller and
Purchaser shall endeavor in good faith to resolve the objections.  If Seller and
Purchaser cannot otherwise reach agreement concerning the Purchase Price
Allocation through good faith negotiations within 30 days of the date of
delivery of Purchase Price Allocation Schedule, then the issues in dispute will
be submitted to the Expert, for resolution in accordance with procedures
identical to those specified in Section 2.1(e).  The parties further agree that
any subsequent allocation necessary as a result of an adjustment to the
consideration to be paid hereunder shall be made in a manner consistent with the
agreed-upon Purchase Price Allocation.  The parties shall timely file all tax
reports, returns and claims and other statements, including IRS Form 8594 or any
equivalent statements, in a manner consistent with the agreed-upon Purchase
Price Allocation and shall not make any inconsistent written statements on any
returns or during the course of any IRS or other Tax audit, except to the extent
required by a determination as defined in Section 1313(a) of the Code or a
comparable provision of state, local or foreign law.  Each party agrees to
promptly notify the other if the IRS or any other Governmental Authority
proposes a reallocation of such amounts.

2.2

Closing and Post-Closing Payments.

(a)

Closing.  Subject to the satisfaction or, if permissible, waiver of the
conditions set forth in Section 6.1 and Section 6.2, the closing of the
transactions contemplated by Section 2.1(a) (the “Closing”) shall take place at
the offices of Wilmer Cutler Pickering Hale and Dorr LLP, 399 Park Avenue, New
York, New York 10022, at such time as Purchaser and Seller shall agree on the
third Business Day following satisfaction or, if permissible, waiver, of the
conditions set forth in Section 6.1 and Section 6.2, or at such other time and
place as the parties



15




--------------------------------------------------------------------------------









hereto may otherwise agree in writing (the date on which the Closing occurs, the
“Closing Date”).

(b)

Closing Deliveries and Actions.  At the Closing, (i) Seller shall (1) deliver
all documents and certificates to be delivered pursuant to Section 6.1, and (2)
pay to Purchaser, as reimbursement, an amount equal to the HSR Filing fee paid
by Purchaser by wire transfer of immediately available funds to an account
designated by Purchaser to Seller no later than three Business Days prior to the
Closing Date, (ii) Purchaser shall (1) pay to Seller the Purchase Price by wire
transfer of immediately available funds to an account designated by Seller to
Purchaser no later than three Business Days prior to the Closing Date, and (2)
deliver all documents and certificates to be delivered pursuant to Section 6.2.

(c)

Post-Closing Payment and Deliveries.  

(i)

On the 15th Business Day following the Closing Date (or, in respect of the
Post-Closing Contracts, the applicable Transfer Date), Seller shall pay to
Purchaser the amount of any Prepaid Fees pertaining to any period commencing
after the Closing Date (or, in respect of the Post-Closing Contracts, the
applicable Transfer Date).  Not later than 10 Business Days after the Closing
Date (or, in respect of the Post-Closing Contracts, the applicable Transfer
Date), Seller shall notify Purchaser in writing of the amount of such Prepaid
Fees.  

(ii)

Subject to the terms and conditions of the Transitional Services Agreement and
the Subadvisory Agreement, Seller shall deliver to Purchaser at Closing all
books, records, papers and instruments forming part of the Acquired Assets
pursuant to Section 2.1(a)(iii) other than books, records, papers and
instruments not on Seller’s premises, which shall, subject to the terms and
conditions of the Transitional Services Agreement and the Subadvisory Agreement,
be delivered to Purchaser as promptly as practicable following the Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the disclosure schedules delivered by Seller to Purchaser
in connection with the execution of this Agreement (the “Seller Disclosure
Schedules”), Seller represents and warrants to Purchaser that the statements
contained in this Article III are true and correct as follows as of the date
hereof (or, if otherwise provided with respect to a specific representation or
warranty, on such date provided therein).  

3.1

Organization and Qualification.  Seller is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on the Business as currently conducted.  Seller is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
Business makes such qualification or licensing necessary, except where the
failure to be so duly qualified or licensed and in good standing has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business.  



16




--------------------------------------------------------------------------------









3.2

Authorization and Validity of Agreement.  Seller has all requisite corporate
power and authority to execute and deliver this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby and thereby.
 The execution and delivery of this Agreement and the performance by Seller of
its obligations under this Agreement and the Ancillary Agreements, and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite corporate action on the part
of Seller, and no other corporate proceedings on the part of Seller are
necessary to authorize this Agreement and to consummate the transactions
contemplated hereby and thereby.  This Agreement has been duly and validly
executed and delivered by Seller and (assuming the due authorization, execution
and delivery hereof by Purchaser and Guarantor) constitutes and each of the
Ancillary Agreements, upon its execution and delivery by Seller, will
constitute, a valid and binding obligation of Seller, enforceable against Seller
in accordance with its terms, subject to limitations imposed by applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
the rights and remedies of creditors generally and to general principles of
equity.

3.3

Consents.  Set forth on Section 3.3 of the Seller Disclosure Schedule is a true
and complete list of all permits, approvals, qualifications, waivers, filings,
consents or waiting periods (“Approvals”) of Regulatory Agencies that are
required to be obtained, made or satisfied by Seller for the execution, delivery
and performance by Seller of its obligations under this Agreement and the
Ancillary Agreements and the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements (the “Seller Approvals”).

3.4

No Conflicts.  Neither the execution and delivery of this Agreement or the
Ancillary Agreements by Seller, the performance by Seller of its obligations
hereby or thereby, nor the consummation by Seller of the transactions
contemplated hereby or thereby, will (a) conflict with or result in a breach or
violation of any of the provisions of the Certificate of Incorporation or
By-laws of Seller; (b) subject to the receipt of the consents specified in
Section 5.4(a) and the Seller Approvals, conflict with, result in a breach or
violation of, result in a default (or an event which, with notice or lapse of
time or both, would constitute a default) or loss of a benefit under, or permit
the acceleration of any obligation under any provision of any agreement,
indenture, Lien, lease or other instrument or restriction of any kind to which
Seller is a party or by which any of the Acquired Assets are otherwise bound, or
otherwise result in the creation of any Lien on the Acquired Assets; (c) subject
to the receipt of the consents specified in Section 5.4(a) and the Seller
Approvals, violate any order, writ, injunction, decree, statute, rule, or
regulation applicable to, Seller or any of its properties or assets (including
the assets that constitute the Acquired Assets) or (d) subject to the receipt of
the consents specified in Section 5.4(a) and the Seller Approvals, violate any
domestic or foreign, federal or state Law, policy, guideline or other
requirement, including those of any Regulatory Agency, in each case applicable
to Seller, the Business or the Acquired Assets (collectively, “Applicable
Laws”), except, with respect to each of clauses (b), (c) and (d) of this Section
3.4, where the effect of such conflict, breach, violation, default, loss or
acceleration has not had and would not reasonably be expected to have,
individually or in the aggregate, a material effect on the Business or would not
prevent or materially impair the ability of Seller to perform its obligations
under this Agreement or the Ancillary Agreements or to consummate the
transactions contemplated hereby and thereby.



17




--------------------------------------------------------------------------------









3.5

Client Contracts.

(a)

Section 3.5(a) of the Seller Disclosure Schedule sets forth a complete and
accurate list as of March 31, 2004 and as of September 30, 2004 of: (i) all
Clients as of such date; (ii) all related Investment Accounts and related
account numbers; (iii) for each such Investment Account, on an
account-by-account basis, the aggregate market value of the assets under
management, and the Fee Rate, (iv) the aggregate value of the assets under
management and the aggregate Seller Revenue Run Rate for all such Investment
Accounts, and (v) the name of such Client.  

(b)

As of the date hereof and as of the Closing Date, each Client Contract and each
Intermediary Contract and any subsequent renewal (i) is a valid and legally
binding agreement, enforceable against Seller, and to the Knowledge of Seller,
each other party thereto, subject to limitations imposed by applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
the rights and remedies of creditors generally and to general principles of
equity, and (ii) is in all material respects in compliance with Applicable Laws.
 

(c)

Seller is not in material default in the observance or the performance of any
material term or obligation to be performed by it under any Client Contract or
Intermediary Contract.  Except for the accounts receivable of the Business
consisting of the Client payment delinquencies as of September 30, 2004 set
forth on Section 3.5(c) of the Seller Disclosure Schedule, to the Knowledge of
Seller, no other person is in material default in the observance or the
performance of any material term or obligation to be performed by it under any
Client Contract or Intermediary Contract.  No Investment Account is in material
violation of an investment policy or guideline for which violation Seller is
responsible.  There are no agreements by Seller to rebate or reduce fees or
expenses or to reimburse any or all fees of, or to reduce or rebate a
performance allocation or provide special redemption rights, preferential or
“most favored client” treatment for, any Client or Intermediary.  There are no
written agreements (other than the Intermediary Contracts) pursuant to which
Seller is or may be obligated to pay to any party a finder’s, referral,
placement or solicitation fee, compensation or fee with respect to assets of any
Client or Intermediary or any other compensation or fee related solely to the
Business.  Except as set forth on Schedule 1.1(b), there are no third party
financial advisors, including any sponsor of a Wrap Program, for whom Seller has
agreed in writing to provide investment advisory services in connection with the
provision of investment advisory services, by Seller or such third party, to any
Client.

(d)

Based on the information provided to Seller by the Clients, Section 3.5(d) of
the Seller Disclosure Schedule sets forth a list of each Client that is an
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA), and
Seller does not have Knowledge of facts establishing that such information is
not accurate.

(e)

Except as set forth on Section 3.5(e) of the Seller Disclosure Schedule, as of
the date hereof, Seller has not received any oral or written notice that any
Client, Clients or Intermediary (or a person that has discretionary authority
over such Person’s assets) are (i) terminating or are planning to terminate
their relationship with Seller, (ii) proposing a material reduction in any fee
rate under any Client Contract or Intermediary Contract, or (iii) planning to



18




--------------------------------------------------------------------------------









withdraw their assets under management with Seller by more than 20% from the
date of notification.

(f)

Set forth on Section 3.5(f) of the Seller Disclosure Schedule is, with respect
to each Investment Adviser, a complete and accurate list, identified by account
number, of each client or group of clients (as of March 31, 2004) that has
terminated its relationship with such Investment Adviser or, as of November 5,
2004, reduced its assets under management with Seller by more than 20% since
March 31, 2004, including the maximum amount of assets under management (based
on quarter-end balances) of such client or group of clients with Seller in
connection with the Business since June 30, 2002.  

(g)

Seller has never been responsible for providing in connection with the
Investment Accounts, and Seller does not provide in connection with such
Investment Accounts, to any Client or Intermediary any advice or services with
respect to market timing trading in violation of stated policies and/or
guidelines of any investment company registered under the Investment Company Act
regarding frequency of trading or late trading of shares of any investment
company registered under the Investment Company Act.

(h)

None of the Clients for which Seller acts as investment adviser as of the date
hereof is registered under the Investment Company Act.

(i)

Section 3.5(i) of the Seller Disclosure Schedule sets forth, for each Investment
Adviser, each jurisdiction in which such Investment Adviser is registered as an
investment adviser representative (as such term is defined in Rule 203A-3(a)
under the Advisers Act).

(j)

With respect to the Business, neither Seller nor any of the Transferred
Employees is required to be registered as a broker or dealer, a commodity
trading adviser, a commodity pool operator, a futures commission merchant, an
introducing broker, a registered representative or associated person of a broker
dealer or an insurance agent with the SEC, the Commodity Futures Trading
Commission, the National Futures Association, the National Association of
Securities Dealers or the securities or insurance commission of any foreign,
federal, state or local jurisdiction or any self-regulatory body.  

(k)

The places of business (within the meaning of Rule 203A-3(b) under the Advisers
Act) of Seller with respect to the Business are (i) 280 Park Ave., New York, NY
10017, (ii) 1735 Market Street, Philadelphia, PA 19103, (iii) 600 Vine St.,
Cincinnati, OH 45202, and (iv) 222 South Riverside Plaza, Chicago, IL 60606.

(l)

Neither Seller or, to Sellers’ Knowledge, any Client has requested or obtained
or relies upon any exemptive order or no-action relief from any Laws with
respect to any Client relationship.  Seller does not have any requests pending
for any such orders or relief.

3.6

Business Financial Statements.  Seller has delivered to Purchaser the financial
statements of the Business as of and for the annual periods ending December 31,
2002 and 2003, for the three-month period ending on March 31, 2004, and for the
nine-month period ending on September 30, 2004 (including the related notes
thereto, collectively, the “Financial Statements”).  The Financial Statements
have been specially prepared in connection with the transactions contemplated by
this Agreement and completely and accurately reflect in all



19




--------------------------------------------------------------------------------









material respects the direct revenues generated, and the direct costs incurred,
by the Business as of the dates thereof and for the periods involved, except to
the extent described therein (including in the notes related thereto).  The
Financial Statements have not been prepared in accordance with GAAP and do not
reflect any indirect costs of the Business including costs related to the
provision of the DB Services, provided, however, that (a) the revenue and direct
expenses of the Business were appropriately and timely recorded in a manner
consistent with GAAP, and (b) the results included in the Financial Statements
have been or will be incorporated into the financial statements of Seller for
the applicable periods, which financial statements of Seller are prepared in
accordance with GAAP.

3.7

Compliance.

(a)

Seller is conducting the Business, and since May 1, 2002 has at all times
conducted the Business, in a manner that does not result, and has not resulted,
in a material violation of any Applicable Law.  Since May 1, 2002, Seller has
not received any notice or communication from any Governmental Entity by which
the Business was materially affected or that relates to the operation of the
Business alleging material non-compliance with any Applicable Law.  

(b)

Seller is duly registered as an investment adviser under the Investment Advisers
Act and each other jurisdiction in which Seller is required to register in
connection with the Business and such registration is in full force and effect.
 Seller has all permits, licenses, certificates of authority, orders and
approvals of, and have made all filings, applications and registrations with,
all Regulatory Agencies (“Permits”) that are necessary for the lawful conduct of
the Business as presently conducted by Seller, and all such Permits are in full
force and effect and are being complied with in all material respects.

(c)

Seller has delivered to Purchaser true, correct and complete copies of each
Uniform Application for Investment Adviser Registration on Form ADV filed since
January 1, 2003 by Seller, reflecting all amendments thereto filed with the SEC
to the date hereof (each, a “Form ADV”).  The Forms ADV are in material
compliance with the applicable requirements of the Investment Advisers Act and
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except as to any non-compliance that has not had and would not
reasonably be expected to have, individually or in the aggregate, a material
effect on the Business.  Seller has, since May 1, 2002, made available to
Clients the Form ADV (or portions thereof) as and to the extent required by the
Investment Advisers Act.

(d)

Other than periodic examinations conducted in the ordinary course with respect
to Seller and the Business, none of the following has occurred since May 1,
2002:  (i) any investigative or disciplinary proceedings by any Regulatory
Agency against Seller by which the Business was materially affected or that
relates to the operation of the Business; or (ii) the issuance of any consent
judgments, decrees, cease and desist or other orders, disqualifications,
penalties or special restrictions pursuant to any such investigative or
disciplinary proceedings by which the Business was materially affected or that
relates to the operation of the Business.



20




--------------------------------------------------------------------------------









(e)

Seller is not required, in connection with the Business, to be registered as a
commodity trading advisor, commodity pool operator, futures commission merchant,
introducing broker, insurance agent, or transfer agent under any Laws. Since May
1, 2002, none of Seller or any other person “associated” (as defined under the
Investment Advisers Act) with Seller in connection with the Business has been
subject to disqualification pursuant to Section 203(e) of the Investment
Advisers Act to serve as an investment adviser or as an associated person to a
registered investment adviser, or subject to disqualification pursuant to Rule
206(4)-3 under the Investment Advisers Act or the subject of a rebuttable
presumption pursuant to Rule 206(4)-4(b) under the Investment Advisers Act.
 Purchaser has been provided with a copy of any exemptive order issued by the
SEC in respect of any such disqualification.  There is no proceeding or
investigation pending or, to the Knowledge of Seller, threatened that would
reasonably be expected to become the basis for any such disqualification.
 Except as set forth in Section 3.7(e) of the Seller Disclosure Schedule, none
of the Investment Advisers is ineligible pursuant to Section 15(b) of the
Exchange Act to serve as a broker-dealer or as an associated person to a
registered broker-dealer.

(f)

Seller has policies and procedures relating to the Business that prohibit the
investment of assets by it by any persons or entities that are acting, directly
or indirectly, (i) in contravention of any Applicable Law, including anti-money
laundering regulations or conventions, (ii) on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on the List
of Specially Designated Nationals and Blocked Persons maintained by the U.S.
Treasury Department's Office of Foreign Assets Control (“OFAC”), as such list
may be amended from time to time, (iii) for a foreign shell bank (such persons
or entities in clauses (i) to (iii) are collectively referred to as “Prohibited
Persons”).  Based on Seller’s Knowledge, no Client, and no person or entity
controlling, controlled by or under common control with any Client, is a
Prohibited Person or a senior foreign political figure, any member of a senior
foreign political figure's immediate family or any close associate of a senior
foreign political figure (“SFPG”).  Seller has carried out appropriate due
diligence to establish the identities of such Clients and, with respect to
Clients that are entities, the beneficial owners therein, and to Seller's
Knowledge, no such beneficial owners are Prohibited Persons or SFPGs.

(g)

As applicable to the Business, Seller has adopted (i) a written policy regarding
insider trading, (ii) a policy regarding the conduct and reporting of personal
trading and conflicts of interest by its advisory representatives, (iii) a
privacy policy, (iv) a proxy voting policy, and (v) such other policies and
procedures required by Rule 206(4)-7 under the Investment Advisers Act, and has
designated an appropriate chief compliance officer in accordance therewith.
 Such policies comply in all material respects with the requirements of
applicable Laws, including Section 204A of the Investment Advisers Act and
applicable rules under the Investment Advisers Act.  There have been no material
violations or allegations of material violations of the policies of Seller with
respect to personal trading or avoiding conflicts of interest related to the
Business.

3.8

Legal Proceedings.  Except as set forth on Section 3.8 of the Seller Disclosure
Schedule, there is no claim, action, suit, arbitration, proceeding,
investigation or review (“Litigation”) related to the Business pending or, to
the Knowledge of Seller, threatened against Seller, or any of the Acquired
Assets by or before any Governmental Entity.  Other than exemptive orders, there
is no injunction, order, judgment, ruling or decree, whether temporary,
preliminary or permanent, by or of any Governmental Entity (any of the
foregoing, an “Order”)



21




--------------------------------------------------------------------------------









currently in effect or, to the Knowledge of Seller, proposed to be in effect
against Seller applicable to the Business or the Acquired Assets.  Set forth on
Section 3.8 of the Seller Disclosure Schedule is an accurate and complete list
of all actions, suits, investigations, or proceedings related to the Business
since May 1, 2002, to which Seller was a party.  For the avoidance of doubt,
this Section 3.8 does not apply to any Tax matter, including any Tax proceeding,
as such Tax matters are covered exclusively by Section 3.12.

3.9

Employees; Employee Benefit Plans.

(a)

Section 3.9(a) of the Seller Disclosure Schedule sets forth a complete and
accurate list of (i) the name, title, base salary and vacation and paid time off
entitlement of each Employee for the current year, and (ii) bonus compensation,
if any, for each such Employee for calendar year 2003.

(b)

Seller is not a party to any labor or collective bargaining agreement with
respect to the Employees.

(c)

There are no (i) strikes, work stoppages, slowdowns, lockouts or arbitrations or
(ii) grievances or other labor disputes pending or, to the Knowledge of Seller,
threatened against Seller in connection with the Business which, individually or
in the aggregate, would be reasonably expected to have a Material Adverse Effect
on the Business.

(d)

Except as set forth in Section 3.9(d) of the Seller Disclosure Schedule, Seller
has complied in all material respects with (i) all applicable domestic and
foreign laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, including any such laws respecting
employment discrimination, employee classification, workers’ compensation,
family and medical leave, the Immigration Reform and Control Act, and
occupational safety and health requirements, and (ii) the terms and conditions
of any written employment agreement, in each case as relating to the Business.
 Except as set forth in Section 3.9(d) of the Seller Disclosure Schedule, there
are no claims, investigations or suits pending, or to Seller’s Knowledge,
threatened against the Business with respect to such laws or agreements, either
by private individuals or Government Entities, which would reasonably be
expected to result, individually or in the aggregate, in a liability of the
Business in excess of $100,000.  All Employees are considered at-will.

(e)

Section 3.9(e) of the Seller Disclosure Schedule sets forth a complete and
accurate list of all material employee pension, profit sharing, bonus, deferred
compensation, incentive compensation, stock option, employment, health, welfare,
death benefit, retirement, savings or fringe employee benefit plans, agreements,
practices or arrangements, including any “employee benefit plans” as defined in
Section 3(3) of ERISA, maintained by Seller, or to which Seller contributes and
with respect to which any Employee has any present or future right to benefits
(collectively, the “Employee Benefit Plans”).

(f)

Except as set forth in Section 3.9(f) of the Seller Disclosure Schedule, there
are no claims (other than routine claims for benefits) or lawsuits involving
Employees that have been asserted or instituted against, or to the Seller’s
Knowledge relate to, any Employee Benefit Plan,



22




--------------------------------------------------------------------------------









which would reasonably be expected to result, individually or in the aggregate,
in a liability of such Employee Benefit Plan in excess of $100,000.

(g)

Except as set forth in Section 3.9(g) of the Seller Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement (alone or
together with any other event which, standing alone, would not by itself trigger
such entitlement or acceleration) shall not (i) entitle any Employee to any
benefit under any Employee Benefit Plan; (ii) accelerate the time of payment or
vesting, or increase the amount, of any compensation due to any such person
under any Employee Benefit Plan; or (iii) entitle any Employee to any bonus or
incentive compensation.

(h)

Except as set forth in Section 3.9(h) of the Seller Disclosure Schedule, no
Employee is or may become entitled to post-employment life insurance or medical
benefits (whether or not insured), other than (a) coverage mandated by Section
4980B of the Code or other applicable law, or (b) coverage provided pursuant to
the terms of any Employee Benefit Plan specifically identified as providing such
coverage in Section 3.9 of the Seller Disclosure Schedule.

(i)

No “independent contractor” is currently being retained by Seller in connection
with its conduct of the Business.

3.10

Absence of Certain Changes.  Except as set forth on Section 3.10 of the Seller
Disclosure Schedule, since December 31, 2003, (a) Seller has conducted its
management and operations of the Business in the ordinary course of business
consistent with past practice; and (b) there has been no event that has had or
would reasonably be expected to have a Material Adverse Effect on the Business.

3.11

Brokers’ and Finders’ Fees.  Except for Putnam Lovell NBF Securities, Inc.,
Seller has not employed any broker, investment banker, finder or other Person or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker, investment banker, merchant banker,
finder or other Person has acted, directly or indirectly, for Seller, in
connection with this Agreement or the transactions contemplated hereby.

3.12

Tax Matters.  

(a)

To the Knowledge of Seller: (i) there are no Liens with respect to Taxes upon
any of the Acquired Assets; (ii) no claim for assessment or collection of Taxes
is presently being asserted against Seller that relates to the Acquired Assets;
and (iii) Seller is not party to any pending action, proceeding, audit or
investigation by any Governmental Entity with respect to Taxes that relate to
the Acquired Assets, nor is there any such threatened action, proceeding, audit
or investigation with respect to Taxes that relate to the Acquired Assets.  All
Tax deficiencies assessed or asserted by any Governmental Entity against Seller
with respect to the Acquired Assets have been fully settled and paid.

(b)

To the Knowledge of Seller, from April 30, 2002, no claim has been made by any
Governmental Entity in a jurisdiction where Seller does not file Tax Returns
that the Business is, or the Acquired Assets are, or may be subject to taxation
by that jurisdiction.    



23




--------------------------------------------------------------------------------









3.13

Agreements, Contracts and Commitments.  None of the Acquired Assets include an
obligation or agreement of Seller or the Business that would survive the Closing
and would become an obligation of Purchaser that is, or constitutes:  

(a)

any fidelity or surety bond or completion bond;

(b)

any lease of personal or real property from or to third parties;

(c)

any agreement of indemnification or guaranty (other than any such obligation or
agreement in a Client Contract or an Intermediary Contract);

(d)

any agreement, contract or commitment relating to capital expenditures or
involving future payments;

(e)

an agreement, contract or commitment relating to the disposition or acquisition
of assets of the Business outside the ordinary course of business;

(f)

a mortgage, indenture, loan or credit agreement, security agreement or other
agreement or instrument relating to the borrowing of money or extension of
credit;

(g)

any joint marketing or development agreement or agreement concerning a
partnership or joint venture;

(h)

any contract or arrangement with a Governmental Entity (other than any Client
that is a Governmental Entity);

(i)

other than the Intermediary Contracts, any contract or arrangement that by its
terms specifically purports to restrict the Business’s right, or the right of
any Affiliate, to compete with third parties or to provide services to, or
solicit, clients, investors, potential clients or potential investors anywhere
in the world or restricts the Business from hiring or soliciting any individual
for employment or otherwise;

(j)

other than the Intermediary Contracts, any joint venture, partnership or similar
contract or agreement relating to the Business; or

(k)

any agreement imposing obligations directly upon or providing rights directly to
any employees of Seller engaged in the Business; or

(l)

any amendment, supplement or modification (whether oral or written) in respect
of any of the foregoing.

3.14

Ownership of Assets.  Seller is the true and lawful owner, and has good title
to, all of the Acquired Assets, free and clear of all Liens, and, except as
contemplated by this Agreement, Seller has not conveyed or agreed to convey the
Acquired Assets to any Person.

3.15

Exclusivity of Representations.  Except for the representations and warranties
contained in Article III of this Agreement or made by Seller in Section 2.1(a)
of the Transitional Services Agreement, Section 10(b) of the Subadvisory
Agreement, and Section 20(b) of the Real



24




--------------------------------------------------------------------------------









Estate License Agreements, none of Seller, any of its Affiliates, their
respective officers, directors, employees, agents, representatives, or any other
Person, has made, makes or shall be deemed to have made or to make any
representation or warranty to Purchaser or Guarantor, express or implied, at law
or in equity, on behalf of Seller or any of its Affiliates, regarding Seller,
the Business, the Acquired Assets, or the transactions contemplated hereby, by
the Ancillary Agreements or otherwise.  Except for the representations and
warranties contained in Article III of this Agreement or made by Seller in
Section 2.1(a) of the Transitional Services Agreement, Section 10(b) of the
Subadvisory Agreement, and Section 20(b) of the Real Estate License Agreements,
Seller hereby disclaims, and neither Purchaser nor Guarantor may rely on, any
such representation or warranty whether by Seller, any of its Affiliates, any of
their officers, directors, employees, agents, representatives or any other
Person, notwithstanding the delivery or disclosure (whether in writing or
orally) to Purchaser, Guarantor or any of their respective officers, directors,
employees, agents or representatives or any other Person of any information,
documents or material, including any projections, estimates, budgets or client
files by Seller, any of its Affiliates, any of their respective officers,
directors, employees, agents, representatives or any other Person.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND GUARANTOR

Except as set forth in the disclosure schedules delivered by Purchaser and
Guarantor to Seller in connection with the execution of this Agreement (the
“Purchaser Disclosure Schedules”), each of Purchaser and Guarantor hereby
represents and warrants to Seller that the statements contained in this
Article IV are true and correct as follows as of the date hereof (or, if
otherwise provided with respect to a specific representation or warranty, on
such date provided therein).

4.1

Corporate Organization.  Purchaser is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Maryland and has all requisite limited liability company or similar power and
authority to own, lease and operate its properties and to carry on its
businesses as currently conducted.  Guarantor is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Maryland
and has all requisite corporate or similar power and authority to own, lease and
operate its properties and to carry on its businesses as currently conducted.
 Each of Purchaser and Guarantor is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except where the failure to be so duly
qualified or licensed and in good standing has not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on Purchaser or Guarantor.

4.2

Authorization and Validity of Agreement.  Each of Purchaser and Guarantor has
all requisite limited liability company, corporate or similar power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the performance by
each of Purchaser and Guarantor of their respective obligations under this
Agreement and the Ancillary Agreements to which it is a party, and the
consummation by



25




--------------------------------------------------------------------------------









each of Purchaser and Guarantor of the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite limited liability
company, corporate or similar action on the part of Purchaser and Guarantor,
respectively, and no other limited liability company, corporate or similar
proceedings on the part of Purchaser are necessary to authorize this Agreement
and to consummate the transactions contemplated hereby and thereby.  This
Agreement has been duly and validly executed and delivered by each of Purchaser
and Guarantor and (assuming the due authorization, execution and delivery hereof
by Seller) constitutes and each of the Ancillary Agreements, upon its execution
and delivery by Purchaser and Guarantor, as applicable, will constitute, a valid
and binding obligation of Purchaser and Guarantor, enforceable against each of
Purchaser and Guarantor in accordance with its terms, subject to limitations
imposed by applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting the rights and remedies of creditors generally and to
general principles of equity.

4.3

Consents.  Set forth on Section 4.3 of the Purchaser Disclosure Schedule is a
true and complete list of all Approvals of Regulatory Agencies that are required
to be obtained, made or satisfied by Purchaser, Guarantor or any of their
respective Subsidiaries for the execution, delivery and performance of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements (the “Purchaser
Approvals”).

4.4

No Conflicts.  Neither the execution and delivery of this Agreement or the
Ancillary Agreements by Purchaser and Guarantor, the performance by Purchaser
and Guarantor of their respective obligations hereby or thereby, nor the
consummation by each of them of the transactions contemplated hereby or thereby,
will (a) conflict with or result in a breach or violation of any of the
provisions of the Operating Agreement or the Certificate of Formation of
Purchaser or the Articles of Incorporation or By-laws of Guarantor; (b) subject
to the receipt of the Purchaser Approvals, conflict with, result in a breach or
violation of, result in a default (or an event which, with notice or lapse of
time or both, would constitute a default) or loss of a benefit under, or permit
the acceleration of any obligation under any provision of any agreement,
indenture, mortgage, Lien, lease or other instrument or restriction of any kind
to which Purchaser or Guarantor is a party or by which any of its assets or
properties is otherwise bound, or otherwise result in the creation of any Lien
on the assets or properties of Purchaser or Guarantor; (c) subject to the
receipt of the consents specified in Section 5.4(a) and of the Purchaser
Approvals, violate any order, writ, injunction, decree, statute, rule, or
regulation applicable to, Purchaser, Guarantor or any of their respective
properties or assets; or (d) subject to the receipt of the consents specified in
Section 5.4(a) and of the Purchaser Approvals, violate any domestic or foreign,
federal or state Law, policy, guideline or other requirement, including those of
any Regulatory Agency, in each case applicable to Purchaser, Guarantor or any of
their respective Subsidiaries or businesses, assets or properties, except, with
respect to each of clauses (b), (c) and (d) of this Section 4.4, where the
effect of such conflict, breach, violation, default, loss or acceleration has
not had and would not reasonably be expected to have a Material Adverse Effect
on Purchaser or Guarantor.  

4.5

Agreements with Governmental Entities and Regulatory Agencies.  None of
Purchaser, Guarantor, or any of their respective Subsidiaries is a party or is
subject to any written order, decree, agreement or memorandum of understanding
from or with, or commitment letter



26




--------------------------------------------------------------------------------









or similar submission to, any Regulatory Agency nor has Purchaser or Guarantor
been advised by any such Regulatory Agency that such authority is contemplating
issuing or requesting (or is considering the appropriateness of issuing or
requesting) any such order, decree, agreement, memorandum of understanding,
commitment letter or submission, in each case which order, decree, agreement,
memorandum of understanding, commitment letter or submission could reasonably be
expected to (i) prevent, delay or impair the ability of Purchaser or Guarantor
to perform their respective obligations under this Agreement or any Ancillary
Agreement in any material respect or (ii) impair or delay the validity or
consummation of this Agreement, the Ancillary Agreements, and the transactions
contemplated hereby and thereby.

4.6

Legal Proceedings.  There is no pending or, to the knowledge of Purchaser or
Guarantor, threatened, legal, administrative, arbitral or other Litigation of
any nature against Purchaser, Guarantor, any of their respective Subsidiaries or
any of their respective properties or assets before any Governmental Entity that
(i) if decided adversely to Purchaser, Guarantor or such Subsidiary would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Purchaser or the Business, or (ii) challenges the validity of
the transactions contemplated by this Agreement or the Ancillary Agreements in
any material respect.

4.7

Investment Advisory Activities.  None of Purchaser or Guarantor or any other
person “associated” (as defined under the Investment Advisers Act) with
Purchaser or Guarantor has been subject to disqualification pursuant to Section
203(e) of the Investment Advisers Act to serve as an investment adviser or as an
associated person to a registered investment adviser, or subject to
disqualification pursuant to Rule 206(4)-3 under the Investment Advisers Act or
the subject of a rebuttable presumption pursuant to Rule 206(4)-4(b) under the
Investment Advisers Act, unless in each case Purchaser or other “associated”
person, as applicable, has received exemptive relief from the SEC with respect
to any such disqualification.  Seller has been provided with a copy of any
exemptive order issued by the SEC since May 1, 2002 in respect of any such
disqualification.   Except as set forth on Section 4.7 of the Purchaser
Disclosure Schedule, there is no proceeding or investigation pending or, to the
knowledge of Purchaser, threatened that would reasonably be expected to become
the basis for any such disqualification.  As of the date hereof, Purchaser has
filed an application with the SEC to become registered as an investment adviser
under the Investment Advisers Act.

4.8

Financing.  Guarantor has, and, on the Closing Date, each of Purchaser and
Guarantor will have, funds available to it sufficient (i) to deliver to Seller
the aggregate Purchase Price and (ii) to fulfill all of its obligations
hereunder.

4.9

Brokers’ and Finders’ Fees.  Neither Purchaser nor Guarantor has employed any
broker, investment banker, finder or other Person or incurred any liability for
any financial advisory fees, brokerage fees, commissions or finder’s fees, and
no broker, investment banker, merchant banker, finder or other Person has acted,
directly or indirectly, for Purchaser or Guarantor, in connection with this
Agreement or the transactions contemplated hereby.

4.10

Acknowledgement of Limitations of Warranties.  Each of Purchaser and Guarantor
hereby acknowledges and agrees to the limitations on the representations and
warranties it is receiving and on which it is relying as specified in Section
3.15.



27




--------------------------------------------------------------------------------









ARTICLE V

COVENANTS OF THE PARTIES

5.1

Activity in the Ordinary Course.  Seller hereby covenants and agrees that,
between the date of this Agreement and the Closing Date, unless Purchaser shall
otherwise agree, the Business shall be conducted only in the ordinary course of
business and in a manner consistent with past practice.  Without limiting the
generality of the foregoing, from the date of this Agreement until the Closing
Date, Seller covenants and agrees that, except as set forth in Seller Disclosure
Schedules and other than as may be required by Applicable Law, it shall not
undertake with respect to the Business any of the following without the prior
written consent of Purchaser (such consent not to be unreasonably withheld or
delayed):

(a)

alter or increase the present compensation or employee benefits of any of the
Employees, authorize, guarantee or pay any bonuses or other special payments to
any of such Employees (excluding any such bonuses or other payments required to
be made pursuant to this Agreement or otherwise referenced on Section 3.9(g) of
the Seller Disclosure Schedule), amend the current terms of any employee benefit
plan of Seller applicable solely to the Employees or adopt any new plan or
arrangement providing compensation or employee benefits applicable solely to the
Employees, in each case except with respect to actions in the ordinary course
consistent with past practice;

(b)

except with respect to Client Contracts and Intermediary Contracts as
contemplated herein, modify or amend in any material respect, or terminate any
Client Contract or Intermediary Contract to which Seller is a party or waive,
release or assign any material rights or claims thereunder;

(c)

sell, offer to sell or make any other disposition of any of the Acquired Assets;

(d)

grant, or agree to grant, any Lien on any of the Acquired Assets;

(e)

other than in order to discharge Seller’s fiduciary obligations, make any
material change in the overall investment strategy or mix of products of the
Business;

(f)

enter into any contract, commitment or transaction related primarily to the
operation of the Business not in the ordinary course of business consistent with
past practice other than as contemplated by this Agreement;

(g)

fail to maintain any Permit material to the operation of the Business;

(h)

agree or commit to take any of the actions set forth in the foregoing paragraphs
(a) through (g).

Notwithstanding anything in this Section 5.1 to the contrary, from the date of
this Agreement until the Closing Date, Seller and its Subsidiaries shall be
permitted to take all actions as are reasonably required to satisfy the closing
conditions set forth in Article VI without the prior consent of Purchaser.



28




--------------------------------------------------------------------------------









5.2

Access and Confidentiality.

(a)

From the date hereof to the Closing Date, Seller shall (and shall cause each of
its Subsidiaries to) provide to Purchaser (and its officers, directors,
employees, accountants, consultants, legal counsel, agents and other
representatives, collectively, “Representatives”) (i) reasonable access, during
normal business hours upon prior notice and in a manner so as to not interfere
with Seller’s business, to all properties, offices and other facilities,
information, books, records and documents and employment records which Purchaser
may reasonably request regarding the business, properties, contracts, assets,
liabilities, Employees and other aspects of the Business or the Acquired Assets
and (ii) reasonable access, during normal business hours upon prior notice and
in a manner so as to not interfere with Seller’s business, to the Employees.

(b)

Notwithstanding any provision of this Agreement to the contrary, Seller, its
Affiliates and their respective Subsidiaries shall not be required to provide
access to or disclose information to Purchaser or its Representatives where such
access or disclosure would violate or prejudice the rights of its customers,
jeopardize the attorney-client privilege of the Person in control or possession
of such information or contravene any Applicable Law or any currently existing
contractual restrictions or binding agreement.  In any such event the parties
will make appropriate substitute disclosure arrangements to the extent possible
in the circumstances.

(c)

From the date hereof until the third anniversary of the Closing Date, except as
required by Applicable Law, each of the parties hereto agrees (each a “Receiving
Party”) to, and to cause its Representatives and Affiliates to, keep
confidential any and all information and data of a proprietary or confidential
nature with respect to another party hereto in its possession or which it has
received in connection with this Agreement and the transactions contemplated
hereby, other than information that was or becomes available to the public,
other than as a result of a disclosure by the Receiving Party.

(d)

From the date hereof until the third anniversary of the Closing Date, except as
required by Applicable Law or to consummate the transactions contemplated herein
and in the Ancillary Agreements, Seller shall hold in confidence, and shall not
disclose to (i) any of its Affiliates other than (A) for management or control
purposes, including legal, audit, regulatory, financial, operations and
compliance, or (B) for the purpose of performing such Affiliate’s obligations
under the Ancillary Agreements, or (ii) any other Person, any information
related to the Clients.  

5.3

Regulatory Matters.

(a)

The parties hereto shall cooperate with each other and use their best efforts
(provided that the parties shall not be required to make any payments in excess
of normal and usual filing fees) to prepare and file promptly, and in the case
of the HSR Filing, no later than five Business Days following the date hereof,
all necessary documentation, to effect all applications, notices, petitions and
filings, to obtain as promptly as reasonably practicable all Permits and all
consents, approvals and authorizations of all third parties and Regulatory
Agencies which are necessary to consummate the transactions contemplated hereby
(including all filings by Purchaser and its Affiliates with the SEC to effect
the registration of Purchaser as an adviser under the Investment Advisers Act),
and to comply fully with the terms and



29




--------------------------------------------------------------------------------









conditions of all such Permits, consents, approvals and authorizations of all
such Regulatory Agencies.  Each of Purchaser and Guarantor shall use
commercially reasonable efforts to register Purchaser as an investment adviser
under the Investment Advisers Act as soon as practicable.  Purchaser and Seller
shall, to the extent practicable, consult each other on, in each case subject to
applicable Laws relating to the exchange of information, all the information
relating to Seller or Purchaser, as the case may be, and any of their respective
Subsidiaries and Affiliates, which appear in any filing made with, or written
materials submitted to, any third party or any Regulatory Agencies in connection
with the transactions contemplated hereby.  In exercising the foregoing right,
each of the parties hereto shall act reasonably and as promptly as reasonably
practicable.  The parties hereto agree that they will consult with each other
with respect to the obtaining of all Permits, consents, approvals and
authorizations of all third parties and Regulatory Agencies necessary or
advisable to consummate the transactions contemplated hereby.  

(b)

Purchaser and Seller shall, upon request, furnish each other with all
information concerning themselves, their Subsidiaries, Affiliates, directors,
officers and stockholders and such other matters as may be reasonably necessary
in connection with any statement, filing, notice or application made by or on
behalf of Purchaser, Seller or any of their respective Subsidiaries or
Affiliates to any Regulatory Agency in connection with the transactions
contemplated hereby.

(c)

To the extent permitted by applicable Law, Purchaser and Seller shall, to the
extent related to the Business, deliver to the other promptly after the filing
or receipt thereof a true, correct and complete copy of each Regulatory Document
related to the transactions contemplated by this Agreement filed by it or any of
its Subsidiaries or Affiliates with any Regulatory Agency.

5.4

Consents.  

(a)

As soon as reasonably practicable after the date hereof, but in no event later
than 10 days after the date hereof, Seller shall prepare and distribute a
notice, in substantially the form of Exhibit E (in the case of a Client party to
a Client Contract), or Exhibit F (in the case of an Intermediary) (or, in the
case of Clients of Advest Inc., Seller shall prepare and deliver to Advest Inc.
a notice for its approval) (i) informing each such Client and Intermediary of
the transactions contemplated by this Agreement, (ii) requesting written consent
of each such Client (each, a “Written Client Consent”) and Intermediary (each,
an “Intermediary Consent”), as applicable, to the assignment of the Client
Contracts and Intermediary Contracts, and (iii) except in the case of
Intermediary Contracts or Client Contracts that state by their terms that they
terminate upon assignment or, by their terms, require written consent of the
client, advising each Client party to such an agreement: (A) of Seller’s
intention to effect an assignment of such Client’s Client Contract; (B) of
Purchaser’s intention to continue the investment advisory services pursuant, to
the extent applicable, to the Client Contract after the Closing if the Client
does not terminate such Client Contract by the date that is 45 days after the
date of the notice provided pursuant to this Section 5.4(a); and (C) that the
consent of such Client will be implied if such Client continues to accept such
advisory services without termination during such specified period (each, an
“Implied Client Consent”) (to the extent permitted by the Investment Advisers
Act, and any rules, regulations or interpretations of the SEC thereunder).  



30




--------------------------------------------------------------------------------









(b)

Seller shall use its commercially reasonable efforts to obtain such consents,
provided that Seller shall not be required to make any payments in order to
obtain such consents, and shall not make any such payments or agree to revise
the terms of any Client Contract or Intermediary Contract without Purchaser’s
written consent; or in the case of Client Contracts which prohibit assignment or
state by their terms that they terminate upon assignment, Seller will use its
commercially reasonable efforts to modify such agreements to provide for
assignment to be effective upon Closing, provided that Seller shall not be
required to make any payments in order to obtain such modification, and shall
not make any such payments or agree to revise the terms of any Client Contract
or Intermediary Contract without Purchaser’s written consent.  Purchaser agrees
to use commercially reasonable efforts to assist Seller in obtaining such
approvals, provided that Purchaser shall not be required to make any payments in
order to obtain such consent.

(c)

At Closing, Seller shall deliver to Purchaser a certificate, duly executed by an
officer of Seller, setting forth (i) a list of all Clients from whom a Written
Client Consent has been received, (ii) a list of all Clients from whom an
Implied Client Consent has been deemed to have been received, (iii) a list of
all Intermediaries from whom an Intermediary Consent has been received, (iv) a
list of all Clients from whom Seller has received an oral or written statement
of the Client’s intention to terminate its Client Contract, an oral or written
termination of the Client’s Client Contract, or an oral or written refusal to
the assignment of the Client’s Client Contract, and (v) a list of all Clients
that, as of three Business Days prior to the Closing Date, have withdrawn, or
from which Seller has received oral or written notice of the Client’s intention
to withdraw, from the Client’s Investment Account assets in an aggregate amount
(net of deposits) equal to or greater than 50% of all assets held in such
Investment Account on September 30, 2004.

5.5

Post-Closing Receipts; No Further Fees to Clients.  

(a)

Purchaser agrees to forward promptly to Seller all amounts paid by Clients to
Purchaser in respect of fees to the extent such fees relate to services rendered
on or prior to the Closing Date (or, in respect of Post-Closing Contracts, the
applicable Transfer Date).

(b)

To the extent Purchaser has received Prepaid Fees with respect to any Client for
any time period, Purchaser agrees not to charge any fees to such Client for such
time period.

5.6

Employees; Employee Benefits.  

(a)

Purchaser shall offer employment, effective as of the Closing, to each Employee
who is actively employed (including persons on vacation, maternity leave,
short-term disability or other approved leave) by Seller in the operation of the
Business as of the Closing.  In addition to the obligations of Purchaser with
respect to Transferred Employees set forth in this Section 5.6, each such offer
of employment shall (i) be at wage, salary or commission levels, as applicable,
which are no less than each individual Transferred Employee’s wage, salary or
commission level, as applicable, immediately preceding the Closing and (ii)
provide that each Transferred Employee shall be eligible for (x) a discretionary
annual bonus to the extent such Transferred Employee was previously eligible to
receive a discretionary annual bonus at any time prior to the Closing or (y) an
annual bonus pursuant to the terms of an effective and valid



31




--------------------------------------------------------------------------------









employment agreement executed by such Transferred Employee and Purchaser.   The
Purchaser’s current intention is to provide to Transferred Employees benefits
(including, without limitation, severance, pension and savings benefits,
vacation, and health, welfare and fringe benefit plans and programs), at least
as favorable, in the aggregate, as the benefits to which similarly situated
employees of Legg Mason Wood Walker, Incorporated are entitled.  Those Employees
who accept such offers of employment from Purchaser effective as of the Closing
shall be referred to herein as the “Transferred Employees.”  Purchaser shall not
assume any liability with respect to any Employee who is not a Transferred
Employee and Seller shall retain all such liabilities.

(b)

Seller agrees to terminate the employment of the Transferred Employees with
Seller effective as of the Closing.  As of the Closing, all Transferred
Employees shall cease to accrue benefits under the Employee Benefit Plans
(including the Deutsche Bank Americas Holding Corp. Cash Account Pension Plan
(the “Seller DB Plan”) and the Deutsche Bank Americas Holding Corp. Matched
Savings Plan (the “Seller 401(k) Plan”).  Purchaser shall not be deemed a
successor employer with respect to any Employee Benefit Plan and no employee
benefit plan of Purchaser shall be deemed a successor plan of any Employee
Benefit Plan.  Purchaser shall give credit to Transferred Employees for purposes
of eligibility to participate, vesting and level of benefits (but not for
benefit accrual purposes except as expressly set forth herein) under all
employee benefit plans of Purchaser in which Transferred Employees become
entitled to participate for service by Transferred Employees with Seller or its
Affiliates prior to the Closing to the same extent as if such service was
rendered for Purchaser.  

(c)

Seller shall be responsible for providing welfare benefits (including medical,
hospital, dental, accidental death and dismemberment, life, disability and other
similar benefits) to Transferred Employees for all claims incurred on or before
the Closing Date under and subject to the generally applicable terms and
conditions of the Employee Benefit Plans in which such Transferred Employees
were entitled to participate prior to the Closing as amended from time to time
and in no circumstances whatsoever shall Seller have any obligation or liability
with respect to any claims for such benefits incurred by Transferred Employees
after the Closing Date.  Purchaser shall be responsible for providing such
benefits for all claims incurred after the Closing Date under and subject to the
generally applicable terms and conditions of Purchaser’s employee benefit plans,
programs and arrangements as amended from time to time beginning with the date
of a Transferred Employee’s participation in such plan, program or arrangement
(it being understood that each Transferred Employee shall be eligible to
participate in such plan, program or arrangement effective as of the Closing).
 For purposes of this Section 5.6(c), any claim shall be considered incurred
after the Closing Date if the covered expense relating to such claim is actually
incurred after the Closing Date regardless of whether the injury or condition
giving rise to such covered expense occurs on or before the Closing Date.
 Purchaser shall (i) cause any pre-existing condition exclusions or limitations
under Purchaser’s group health plans, group life insurance plans and group
disability plans to be waived with respect to the Transferred Employees and
their eligible dependents for any condition to the extent that the applicable
Transferred Employee or his or her eligible dependent would have been entitled
to coverage for such condition under the corresponding Employee Benefit Plan of
Seller prior to the Closing; (ii) give Transferred Employees and their eligible
dependents credit for service prior to the Closing for purposes of any
eligibility waiting periods under the group health plans of Purchaser to the
extent the credit was given for such service for such purposes under the
corresponding group



32




--------------------------------------------------------------------------------









health plan of Seller; and (iii) give each Transferred Employee and his or her
eligible dependents credit, for the plan year in which such Transferred Employee
or his or her eligible dependent commences participation in group health plans
of Purchaser, toward applicable deductibles and annual out-of-pocket limits for
expenses incurred prior to the commencement of participation.  

(d)

Without limiting the generality of any other provision herein, Seller shall
retain and satisfy all obligations with respect to, and administer all claims
for, workers’ compensation made by Transferred Employees (a “Workers’
Compensation Claim”) incurred on or before the Closing Date in accordance with
Seller’s policies in effect immediately prior to the Closing.  Effective as of
the Closing, Purchaser shall assume all obligations, expenses and liabilities
for all Workers’ Compensation Claims incurred after the Closing Date with
respect to any Transferred Employee.  A Workers’ Compensation Claim is deemed to
be incurred when the facts and events giving rise to such claim occur.

(e)

Effective as of the Closing and thereafter, Purchaser shall be responsible for
(i) any liability arising under the Workers Adjustment and Retraining
Notification Act (“WARN”) in connection with the termination of employment of
any Transferred Employee by Purchaser effective as of the Closing, (ii) issuance
of any notices required by WARN with respect to the termination of any
Transferred Employee effective as of the Closing and (iii) any obligation with
respect to the Transferred Employees under any applicable state or local
equivalent arising or accruing as of the Closing or thereafter.  Purchaser shall
indemnify and hold harmless Seller and its Affiliates for any claims or
liabilities of a Transferred Employee arising out of or in connection with
Purchaser’s failure to comply with this Section 5.6(e).  Seller shall be
responsible for any liability arising under WARN and any state or local
equivalent in connection with the termination of employment of any Transferred
Employee immediately prior to the Closing.

(f)

The parties hereto intend to cooperate in deciding whether to use Standard
Procedure described in IRS Revenue Procedure 2004-53, I.R.B. 2004-34 with
respect to the Transferred Employees.  In the event the parties hereto intend to
use such Standard Procedure, (i) Seller shall perform all the reporting duties
(including filing quarterly IRS Forms 941 and the furnishing and filing of IRS
Forms W-2 and W-3) for the wages and other compensation it pays and (ii)
Purchaser shall perform all the reporting duties (including filing quarterly IRS
Forms 941 and the furnishing and filing of IRS Forms W-2 and W-3) for the wages
and other compensation it pays.

(g)

Notwithstanding anything in this Agreement to the contrary, nothing contained in
this Section 5.6, express or implied, shall be interpreted to confer upon any of
the Employees (including the Transferred Employees) any rights or remedies as
third-party beneficiaries, including any rights of continued employment, any
rights to a particular term of employment or any rights to any particular
compensation or benefits whatsoever (including any form of notice or severance
pay).  The right to enforce any terms of this Agreement shall inure only to the
parties hereto and shall in no way extend to any third parties who might benefit
from the terms of this Agreement in any way, including the Employees.



33




--------------------------------------------------------------------------------









5.7

Non-solicitation of Employees.  

(a)

Seller will not, and Seller will cause its Affiliates operating in the private
wealth management business to not, directly or indirectly, for the 30-month
period from the Closing Date, for Seller’s or such Affiliate’s own account or
for the account of any Person, solicit or induce, or assist a third party in
soliciting or inducing, any Investment Advisers, to leave or cease their
employment relationship with Purchaser, for any reason whatsoever, or hire or
otherwise engage, or assist a third party in hiring or otherwise engaging, any
such Investment Adviser in its private wealth management business, except
pursuant to customary generalized advertisements not specifically directed at
such Investment Adviser.

(b)

For the 30-month period from the Closing Date, Purchaser will not, (i) and will
cause the Transferred Employees to not, directly or indirectly, for Purchaser’s
own account or for the account of any Person, solicit or induce, or assist a
third party in soliciting or inducing, any employees of the private wealth
management businesses operating in the U.S. of Seller or its Affiliates
(excluding any brokerage business) to leave or cease their employment
relationship with Seller or its applicable Affiliate for any reason whatsoever,
or hire or otherwise engage, or assist a third party in hiring or otherwise
engaging, any such employee of Seller or its Affiliates, except pursuant to
customary generalized advertisements not specifically directed at such employee
or resulting from spontaneous solicitation by such employee of Seller or its
Affiliates, without encouragement on the part of Purchaser or any of its
Affiliates; and (ii) and will cause all employees of Purchaser or its Affiliates
to not, directly or indirectly, for Purchaser’s own account or for the account
of any Person, solicit or induce, or assist a third party in soliciting or
inducing, any employee of Seller or its Affiliates with whom such employee of
Purchaser or such Affiliate became aware of as a result of the transactions
contemplated by this Agreement and the Ancillary Agreements to leave or cease
their employment relationship with Seller or its applicable Affiliate for any
reason whatsoever, or hire or otherwise engage, or assist a third party in
hiring or otherwise engaging, any such employee of Seller or its Affiliates,
except pursuant to customary generalized advertisements not specifically
directed at such employee.

5.8

Non-solicitation of Clients.  The private wealth management business operating
in the U.S. of Seller will not, and Seller will cause the private wealth
management business operating in the U.S. of its Affiliates to not, for the
30-month period from the Closing Date, directly or indirectly, (a) provide, or
assist a third party in providing, active discretionary portfolio management
services (excluding brokerage) to any Person that is a Client on the Closing
Date and whose Client Contract was acquired hereunder, or (b) solicit or induce,
or assist a third party in soliciting or inducing, any Person that is a Client
on the Closing Date and whose Client Contract was acquired hereunder in order to
provide such Client active discretionary portfolio management services
(excluding brokerage).  If Purchaser provides written notice to Seller (which
notice shall include the name of the solicited Client) that any business of
Seller or any of its Affiliates other than those included in the first sentence
of this Section 5.8 has engaged in any activity described in clauses (a) or (b)
in the first sentence of this Section 5.8, Seller shall cause such business of
Seller or the applicable Affiliate to cease engaging in such activity to the
same extent provided in the first sentence of this Section 5.8.  Notwithstanding
the foregoing, the provisions of this Section 5.8 shall not apply to Deutsche
Bank Alex. Brown so long as Seller has complied with the provisions of Section
5.2(d) with respect to Deutsche Bank Alex. Brown.



34




--------------------------------------------------------------------------------









5.9

Prohibition on Solicitation of Other Acquisition Offers.  Seller shall not
directly or indirectly through any of its officers, directors, employees,
financial advisors, legal counsels, representatives or agents and Seller shall
use commercially reasonable efforts to cause its respective officers, directors,
employees, financial advisors, legal counsels, representatives and agents not
to, (i) solicit, initiate or encourage any inquiries or proposals that
constitute or could reasonably be expected to lead to, a proposal or offer for
the sale, assignment, transfer or conveyance of the Business or the Acquired
Assets other than the acquisition contemplated by this Agreement (an
“Acquisition Proposal”), or (ii) engage in negotiations or discussions
concerning, or provide non-public information to any person or entity relating
to, any Acquisition Proposal.  

5.10

Further Assurances.  Subject to the terms and conditions hereof, each of the
parties hereto shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate the transactions contemplated
hereby, including satisfaction of the conditions set forth in Article VI.

5.11

Notification of Certain Matters.  From and after the date of this Agreement
until the Closing Date, each party hereto shall promptly notify the other
parties hereto of:

(a)

any change or event, or series of changes or events of which it is, or becomes,
aware, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Business or Purchaser, as
applicable, or would be reasonably likely to cause any of the conditions in
Article VI not to be satisfied or to cause the satisfaction thereof to be
materially delayed;

(b)

any fact or condition that causes or constitutes a breach of any of such party’s
representations and warranties made as of the date of this Agreement, or if a
party becomes aware of the occurrence after the date of this Agreement of any
fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach, or inaccuracy in, any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition;

(c)

the receipt of any material notice or other material communication from any
Person (other than any Person from whom consent is sought pursuant to Section
5.4) alleging that the consent of such Person is or may be required in
connection with the transactions contemplated hereby;

(d)

the receipt of any material notice or other material communication from any
Regulatory Agency in connection with the transactions contemplated hereby; and

(e)

any Litigation commenced or, to the knowledge of the party, threatened which
seeks or is reasonably likely to prohibit or prevent consummation of the
transactions contemplated hereby;

in each case, to the extent such event or circumstance is or becomes known to
the party required to give such notice; provided, however, that the delivery of
any notice pursuant to this Section 5.11 shall not be deemed to be an amendment
of this Agreement or any Schedule.



35




--------------------------------------------------------------------------------









5.12

Financial Reports.  Prior to the Closing, no later than the 10th Business Day
following the end of each calendar month, Seller shall deliver to Purchaser a
list as of the end of such calendar month of: (a) all Clients as of such date;
(ii) all related Investment Accounts and related account numbers; (iii) for each
such Investment Account, on an account-by-account basis, the aggregate market
value of the assets under management as of such date; and (iv) the name of such
Client.

5.13

Public Announcements.  Prior to the Closing, neither Purchaser nor Seller shall
issue any press release or make any public statement with respect to the
Business without the prior written consent of Seller and Purchaser (which
consent shall not be unreasonably withheld or delayed), including with respect
to this Agreement or any of the transactions contemplated hereby, except as may
be required by Law or any listing or other agreement with any domestic or
foreign SRO or securities exchange.  Seller and Purchaser shall agree on the
text of a joint press release by which Purchaser and Seller will announce the
execution of this Agreement.  Nothing in this Section 5.13 will prevent either
party from discussing this Agreement and the transactions contemplated hereby
with securities analysts after the issuance of the joint press release;
provided, however, that in no event shall either party disclose the terms of the
Exhibits or Schedules to this Agreement, the number of Clients, the number of
Clients whose Clients Contracts were acquired hereunder, or the financial
information provided pursuant to Section 5.12.

5.14

Form ADV.  Following the Closing, the parties agree to amend promptly their
respective Forms ADV and promptly to file such amendments with the SEC and any
applicable state authorities, for the purpose of disclosing, to the extent
required, information about the sale of the Acquired Assets and any change in
personnel following the Closing.

5.15

DB Services.  The parties agree and acknowledge that, except as set forth in the
Transitional Services Agreement and the Subadvisory Agreement, Seller and/or its
Affiliates will not provide any DB Services to the Business following the
Closing Date.

5.16

Access to Account Documentation.

(a)

Purchaser agrees to maintain the books, records, papers and instruments
transferred to Purchaser pursuant to Section 2.1(a)(iii) as required by
applicable Law.  Purchaser shall promptly provide to Seller and its
Representatives reasonable access, during normal business hours upon prior
notice and in a manner so as to not materially interfere with Purchaser’s
business, to the books, records, papers and instruments transferred to Purchaser
pursuant to Section 2.1(a)(iii).  Seller shall, at its sole expense, be entitled
to obtain copies of any such documents.  Seller’s right to access and review
pursuant to this Section 5.16(a) is subject to the provisions of Section 5.2(c).

(b)

Seller agrees to maintain any books, records, papers and instruments retained by
Seller relating to the Business as required by applicable Law.  Seller shall
promptly provide to Purchaser and its Representatives reasonable access, during
normal business hours upon prior notice and in a manner so as to not materially
interfere with Seller’s business, to the books, records, papers and instruments
retained by Seller relating to the Business pursuant to Section 2.1(a)(iii).
 Purchaser shall, at its sole expense, be entitled to obtain copies of any such



36




--------------------------------------------------------------------------------









documents.  Purchaser’s right to access and review pursuant to this Section
5.16(b) is subject to the provisions of Sections 5.2(b) and 5.2(c).

5.17

Tax Matters.

(a)

Except for any Transfer Taxes for which Purchaser is liable under Section
5.17(d), Seller shall pay all Taxes arising out of the operations of the
Business (including ownership of the Acquired Assets) with respect to periods
(or portions thereof) ending on or prior to the Closing Date and, with respect
to each group of Post-Closing Contracts transferred on a relevant Transfer Date,
Seller shall pay all Taxes arising from or with respect to such Post-Closing
Contracts with respect to periods (or portions thereof) ending on or prior to
such Transfer Date.  Purchaser shall pay all Taxes arising out of the operations
of the Business (including ownership of the Acquired Assets) with respect to
periods (or portions thereof) beginning after the Closing Date; provided, that
with respect to each group of Post-Closing Contracts transferred on a relevant
Transfer Date, Purchaser shall only be required to pay (1) Transfer Taxes for
which Purchaser is liable under Section 5.17(d) hereof, and (2) all Taxes
arising from or with respect to such Post-Closing Contracts with respect to
periods (or portions thereof) beginning after the Transfer Date applicable to
such group of Post-Closing Contracts.

(b)

After the Closing Date, Seller and Purchaser shall cooperate with each other and
with each other’s agents, including accounting firms and legal counsel, in
connection with Tax matters relating to the operation of the Business and the
ownership of the Acquired Assets including (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Taxes due or the
right to and amount of any refund of Taxes, (iii) examinations of Tax Returns,
and (iv) any administrative or judicial proceeding in respect of Taxes assessed
or proposed to be assessed. Such cooperation shall include making all relevant
information and documents in their possession relating to the Business and
Acquired Assets available to the other party or its agents upon reasonable
request by such party.  Any information or documents provided under this Section
5.17(b) shall be kept confidential by the party receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes.  Neither party shall, without the prior written consent of
the other, unless required by applicable law, initiate any contact or
voluntarily enter into any agreement with, or volunteer any information to, any
taxing authorities with regard to Tax Returns or declarations of the other
party.  A change by either party in the method of Tax reporting or the contents
of Tax Returns shall not be considered a voluntary disclosure of information
regarding Tax Returns or declarations of the other party.  

(c)

The parties hereto agree that, for income tax purposes, (i) the sale pursuant to
this Agreement shall be reported as an installment sale involving the receipt of
at least one payment after the close of the taxable year in which the sale
occurs for purposes of Section 453 of the Code, and (ii) the Earnout Payment, if
any, will be treated, in accordance with Treasury Regulations Section
1.1275-4(c)(4), as consisting of: (A) an amount of interest accruing
semi-annually at the short-term federal rate as last published by the IRS on or
before the Closing Date (the “Earnout Accrued Interest”); and (B) an amount
equal to the difference between the Earnout Amount and the Accrued Interest (the
“Earnout Principal”).  The parties agree that the Earnout



37




--------------------------------------------------------------------------------









Principal shall be treated by such parties for income tax purposes as an
adjustment to Purchase Price.

(d)

The parties hereto agree that all applicable excise, sales, transfer,
documentary, filing, recordation and other similar taxes, levies, fees and
charges, (including all real estate transfer taxes and conveyance and recording
fees, if any) (“Transfer Taxes”), that may be imposed upon, or payable or
collectible or incurred in connection with the purchase and sale of the Acquired
Assets pursuant to this Agreement shall be borne by Purchaser.  The party
responsible under applicable Law for collecting Transfer Taxes from the other
party and required to pay such amounts to a Governmental Entity shall file all
necessary Tax Returns.  The parties shall cooperate with each other to minimize
any Transfer Tax to the extent that it is legally permissible.

5.18

Bulk Sales.  The parties hereby waive compliance with bulk sales or similar laws
(including laws requiring notice to Tax authorities or the obtaining of Tax
clearance certificates) of any state in which the Assets are located or in which
operations relating to the Business are conducted.

5.19

Maintenance of Business.  Between the date hereof and the Closing Date, Seller
shall use commercially reasonable efforts to preserve intact the Business in all
material respects, subject to the transactions contemplated hereunder.

5.20

Seller’s Payment of Retention Payments.  Assuming the Closing shall have
occurred, Seller shall comply with its commitment to make certain retention
payments to the Transferred Employees as evidenced by, and subject to the terms
and conditions of, letters of commitment to such Transferred Employees.   

5.21

Key Man Life Insurance.  From the date hereof, until the Closing Date, Seller
shall use commercially reasonable efforts to make each of Charles King, Paul
Benziger and Ronald Bates available for the purpose of Purchaser obtaining term
life insurance for each such person for a period of five years with a per-person
coverage amount of $10,000,000 (the “Insurance Policies”).  If the aggregate
premium payments for all the Insurance Policies exceed the aggregate premium
payments for all such policies at the standard rates set forth in Schedule 5.21
(the “Standard Premiums”), Purchaser shall notify Seller promptly and shall
provide Seller with a copy of the Insurance Policies, including the actual
aggregate premium payments.  Following the Closing, Seller shall reimburse
Purchaser promptly an amount equal to 50% multiplied by the difference of (a)
the actual aggregate premium payments, less (b) the aggregate Standard Premiums
under all the Insurance Policies; provided, however, that in no event shall
Seller’s obligations under this Section 5.21 exceed $250,000.

5.22

Appointment of Expert.  Prior to the Closing, Purchaser and Seller shall jointly
designate the Expert.

5.23

Adviser Files.  At the Closing, Seller shall provide Purchaser with a copy of
the Adviser Files for each of the Investment Advisers.  Purchaser agrees that,
following the Closing, it shall not disclose to any third party that the Adviser
Files (or any portion thereof) have been provided by Seller or have originated
with or are attributable to Seller.



38




--------------------------------------------------------------------------------









ARTICLE VI

CONDITIONS TO CLOSING

6.1

Conditions to Obligations of Purchaser. Unless waived in writing by Purchaser,
the obligation of Purchaser to consummate the transactions contemplated by this
Agreement to be consummated at the Closing is conditioned upon fulfillment, on
or before the Closing, of each of the following conditions:

(a)

Consents and Approvals.  All Seller Approvals and all Purchaser Approvals shall
have been obtained and be in full force and effect on the Closing Date and all
regulatory filings required to permit the Closing to occur shall have been made;

(b)

No Court or Regulatory Actions.  No court or Regulatory Agency of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Order which is in effect and which prohibits consummation of the Closing.  No
Law shall have been promulgated, enacted or entered that restrains, enjoins,
prevents, prohibits or otherwise makes illegal the performance of this Agreement
or the transactions contemplated hereby.  Since the date of this Agreement,
there shall not have been commenced against Purchaser, Guarantor or any of their
respective Affiliates any Litigation that would reasonably be expected to
prevent, materially delay, make illegal, impose material limitations or
conditions on or otherwise interfere with any of the transactions contemplated
by this Agreement or the Ancillary Agreements;

(c)

Representations, Warranties, Agreements and Covenants.  The representations and
warranties of Seller set forth in Article III shall have been true and correct
in all material respects on and as of the date hereof and shall be true and
correct in all material respects as of the Closing as if made on the Closing
Date (except where such representation and warranty speaks by its terms as of a
date other than the date hereof, in which case it shall be true and correct in
all material respects as of such other date), except for such failures to be
true and correct that result solely from actions expressly permitted under or
pursuant to this Agreement.  Seller shall have performed in all material
respects all obligations and complied with all agreements, undertakings and
covenants required hereunder to be performed by it at or prior to the Closing.
 Seller shall have delivered to Purchaser at Closing a certificate in form and
substance satisfactory to Purchaser dated the Closing Date and signed by a duly
authorized officer on behalf of Seller to the foregoing effect (the “Seller
Bring Down Certificate”);

(d)

Client Consents.  Clients representing not less than 75% of the Seller Revenue
Run Rate for all Clients as of September 30, 2004 shall have provided a Client
Consent; provided, however, that solely for the purposes of this Section 6.1(d),
a Client shall be deemed to have not given its consent if such Client has, as of
three Business Days prior to the Closing Date, withdrawn, or Seller has received
oral or written notice of its intention to withdraw, from such Client’s
Investment Account assets in an aggregate amount (net of deposits) equal to or
greater than 50% of all assets held in such Investment Account on September 30,
2004;

(e)

Transitional Services Agreement.  Seller shall have executed and delivered the
Transitional Services Agreement;



39




--------------------------------------------------------------------------------









(f)

Subadvisory Agreement.  Seller shall have executed and delivered the Subadvisory
Agreement;

(g)

Execution of Commingled Trust Letter.  Seller shall have executed and delivered
the Commingled Trust Letter.

(h)

Execution of Custody Fee Letter.  Deutsche Bank Trust Company Americas shall
have executed and delivered the Custody Fee Letter;  

(i)

Employment Agreements.  The Employment Agreements of (i) Ronald Bates, Paul
Benziger, Charles King, Douglas Nardi and Richard Byrnes, and (ii) any three of
the other Investment Advisers shall be in full force and effect in accordance
with their terms, and (i) Ronald Bates, Paul Benziger, Charles King, Douglas
Nardi and Richard Byrnes, and (ii) any three of the other Investment Advisers
shall be actively employed in the Business as of the Closing Date;

(j)

Registration under the Advisers Act.  Purchaser shall be duly registered as an
investment adviser under the Investment Advisers Act;

(k)

HSR Act.  All applicable waiting periods (and any extensions thereof) under the
HSR Act shall have expired or otherwise been terminated;

(l)

Assignment and Assumption Agreement.  Seller shall have executed an assignment
and assumption agreement in respect of the Acquired Assets in form and in
substance reasonably satisfactory to Purchaser;

(m)

Landlord Consent.  The parties shall have received consent to the transactions
contemplated by each Real Estate License Agreement from the applicable landlord
for each of the Premises (as defined in the Transitional Services Agreement);
and

(n)

FIRPTA.  Purchaser shall have received an executed certificate of non-foreign
status, described under Treasury Regulation Section 1.1445-2(b)(2).

6.2

Conditions to Obligations of Seller. Unless waived in writing by Seller, the
obligation of Seller to consummate the transactions contemplated by this
Agreement to be consummated at the Closing is conditioned upon fulfillment, on
or before the Closing, of each of the following conditions:

(a)

Consents and Approvals.  All Seller Approvals and all Purchaser Approvals shall
have been obtained and be in full force and effect on the Closing Date and all
regulatory filings required to permit the Closing to occur shall have been made;

(b)

No Court or Regulatory Actions.  No court or Regulatory Agency of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Order which is in effect and which prohibits consummation of the Closing.  No
Law shall have been promulgated, enacted or entered that restrains, enjoins,
prevents, prohibits or otherwise makes illegal the performance of this Agreement
or the transactions contemplated hereby.  Since the date of this Agreement,
there shall not have been commenced against Seller or its Affiliates any
Litigation



40




--------------------------------------------------------------------------------









that would reasonably be expected to prevent, materially delay, make illegal,
impose material limitations or conditions on or otherwise interfere with any of
the transactions contemplated by this Agreement or the Ancillary Agreements;

(c)

Representations, Warranties, Agreements and Covenants.  The representations and
warranties of Purchaser and Guarantor set forth in Article IV shall have been
true and correct in all material respects on and as of the date hereof and shall
be true and correct in all material respects as of the Closing as if made on the
Closing Date (except where such representation and warranty speaks by its terms
as of a date other than the date hereof, in which case it shall be true and
correct in all material respects as of such other date), except for such
failures to be true and correct that result solely from actions expressly
permitted under or pursuant to this Agreement.  Each of Purchaser and Guarantor
shall have performed in all material respects all obligations and complied with
all agreements, undertakings and covenants required hereunder to be performed by
it at or prior to the Closing.  Purchaser and Guarantor shall have delivered to
Seller at Closing a certificate in form and substance satisfactory to Seller
dated the Closing Date and signed by a duly authorized officer on behalf of
Purchaser and Guarantor to the foregoing effect (the “Purchaser/Guarantor Bring
Down Certificate”);

(d)

Transitional Services Agreement.  Purchaser shall have executed and delivered
the Transitional Services Agreement;

(e)

Subadvisory Agreement.  Purchaser shall have executed and delivered the
Subadvisory Agreement;

(f)

Execution of Commingled Trust Letter. Purchaser shall have executed and
delivered the Commingled Trust Letter.

(g)

Execution of Custody Fee Letter.  Purchaser shall have executed and delivered
the Custody Fee Letter;  

(h)

Offers of Employment.  Purchaser shall have made offers of employment to each of
the Employees on the terms and conditions set forth in Section 5.6 hereof;

(i)

Registration under the Advisers Act.  Purchaser shall be duly registered as an
investment adviser under the Investment Advisers Act;

(j)

HSR Act.  All applicable waiting periods (and any extensions thereof) under the
HSR Act shall have expired or otherwise been terminated;

(k)

Assignment and Assumption Agreement.  Purchaser shall have executed an
assignment and assumption agreement in respect of the Acquired Assets in form
and in substance reasonably satisfactory to Seller; and

(l)

Landlord Consent.  The parties shall have received consent to the transactions
contemplated by each Real Estate License Agreement from the applicable landlord
for each of the Premises (as defined in the Transitional Services Agreement).



41




--------------------------------------------------------------------------------









ARTICLE VII

TERMINATION

7.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date:

(a)

By the mutual consent of Purchaser, on the one hand, and Seller, on the other
hand, in a written instrument;

(b)

By either Purchaser, on the one hand, or Seller, on the other hand (provided
that the terminating party is not then in material breach of any representation,
warranty or agreement contained herein), in the event of a breach by Seller, on
the one hand, or Purchaser or Guarantor, on the other hand, of any
representation, warranty or agreement contained herein which, in either case,
individually or in the aggregate with all other such breaches, would cause the
failure of the conditions set forth in Section 6.1 or 6.2, respectively, to be
satisfied, which breach(es) is (or are) not, or cannot be, cured within 30 days
after written notice of such breach of such representation, warranty or
agreement has been furnished to the breaching party or parties;

(c)

By either Purchaser or Seller, in the event that the Closing has not occurred on
or before January 31, 2005, unless the failure to so consummate by such time is
due to a material breach of this Agreement by the party seeking to terminate;

(d)

By either Purchaser or Seller, if any Order enjoining any party hereto from
consummating the transactions contemplated hereby in a material respect is
entered and such Order is final and non-appealable or if a Law shall have been
promulgated, enacted or entered that restrains, enjoins, prevents, prohibits or
otherwise makes illegal the performance of this Agreement or the transactions
contemplated hereby; or

(e)

By either Purchaser, on the one hand, or Seller, on the other hand, if any
Seller Approval or Purchaser Approval has been denied by a Governmental Entity
and such denial has become final and non-appealable.

7.2

Effect of Termination. If this Agreement is terminated pursuant to this Article
VII, this Agreement shall forthwith become wholly void and of no further force
and effect and all further obligations of the parties hereto or of their
respective officers, directors or employees with respect to any obligation under
this Agreement shall terminate without further liability except (a) for the
obligations under Section 5.2(c), Section 5.13, Article VIII, Article X and
under the Confidentiality Agreement, which shall survive in its entirety any
termination of this Agreement and shall remain in full force and effect, and
(b) that such termination shall not constitute a waiver or bar by any party of
any rights or remedies at law or in equity it may have for damages caused by
reason of a knowing or willful breach of this Agreement by the other party.



42




--------------------------------------------------------------------------------









ARTICLE VIII

GUARANTEE

8.1

Guarantee.  

(a)

Guarantor hereby unconditionally, irrevocably and absolutely guarantees to
Seller the due and punctual performance and discharge of all of Purchaser’s
obligations under this Agreement, each Ancillary Agreement, each other document
executed in connection herewith and therewith and the transactions contemplated
hereby and thereby, existing on the date hereof or hereafter of any kind or
nature whatsoever, including the due and punctual payment of the Purchase Price,
the Earnout Payment and any other amount that Purchaser is or may become
obligated to pay pursuant to this Agreement, any Ancillary Agreement, any other
document executed in connection therewith and the transactions contemplated
hereby and thereby (collectively, the “Guaranteed Obligations”).  The guarantee
under this Article VIII is a guarantee of timely payment and performance of the
Guaranteed Obligations by Guarantor as primary obligor and not merely of
collection.  Upon failure by Purchaser to make any payment due hereunder or
under any Ancillary Agreement or perform any obligation to be performed
hereunder or under any Ancillary Agreement, Guarantor shall, upon demand,
immediately pay such amount or perform such obligation.

(b)

Guarantor’s obligations in this Article VIII shall be unconditional,
irrespective of the genuineness, validity or enforceability this Agreement, the
Ancillary Agreements or any other document or agreement.

(c)

The obligations of Guarantor hereunder shall remain in full force and effect
without regard to, and shall not be affected or impaired by (i) any change in
the corporate structure or ownership of Purchaser or the bankruptcy, insolvency,
reorganization, dissolution, liquidation, or other similar proceeding relating
to Purchaser or any Affiliate of either Purchaser or Guarantor, or (ii) any
neglect, delay, omission, failure or refusal of Purchaser or Seller to take or
prosecute any action in connection with this Agreement or any other agreement
delivered in connection herewith.  

(d)

The obligations of Guarantor under this Article VIII shall remain in full force
and effect until all of the Guaranteed Obligations have been validly, finally
and irrevocably paid and performed in full, as applicable, and shall not be
affected in any way by the absence of any action to obtain payment or enforce
performance of the Guaranteed Obligations from Purchaser or from any other
Person or by any variation, extension, waiver, compromise or release of any or
all of the Guaranteed Obligations or of any security taken in respect thereof.
 Guarantor waives all requirements as to promptness, diligence, presentment,
demand for payment or performance, protest and notice of any kind with respect
to the Guaranteed Obligations and this Agreement.

(e)

The obligations of Guarantor in this Article VIII shall not be affected by the
occurrence of any termination of this Agreement, by any change in any Law or by
any present or future action of any Governmental Entity amending, varying,
reducing or otherwise affecting, or purporting to amend, vary, reduce or
otherwise affect, this Agreement, any of the Ancillary Agreements, or any of the
Guaranteed Obligations, or by any other circumstance (other than by



43




--------------------------------------------------------------------------------









complete, irrevocable payment or performance in full of all obligations by
Purchaser) that might otherwise constitute a legal or equitable discharge or
defense of a surety or a guarantor.  

(f)

The obligations of Guarantor under this Article VIII shall remain in full force
and effect or shall be reinstated (as the case may be) if at any time any
payment received by Seller in respect of the Guaranteed Obligations is rescinded
or must otherwise be returned, in whole or in part, upon the insolvency,
bankruptcy or reorganization of Purchaser or any other party or otherwise, all
as though such payment had not been made.

(g)

If, at any time when any Guaranteed Obligation is overdue and unpaid, Guarantor
receives any amount from Purchaser or otherwise as reimbursement for any payment
made to Seller by Guarantor hereunder, Guarantor shall forthwith pay such amount
received by it to Seller, without demand, to be credited and applied to any such
overdue and unpaid Guaranteed Obligation.

8.2

Miscellaneous.  

(a)

Subrogation.  In the event of the payment in full by Guarantor of all amounts
payable by Guarantor to Seller hereunder, Guarantor shall be subrogated, to the
extent of such payments made pursuant to this Agreement, to Seller’s rights of
recovery against Purchaser; provided, however, that Guarantor shall refrain from
taking any action to exercise or enforce any of its subrogation rights against
Purchaser until the full amount of the Guaranteed Obligations shall have been
finally and irrevocably paid in full to Seller and all obligations to be
performed by Purchaser under this Agreement and the Ancillary Agreements shall
have been performed in full.

(b)

Survival.  This Article VIII shall survive the Closing and shall remain in full
force and effect.

ARTICLE IX

INDEMNIFICATION

9.1

Indemnification.  

(a)

Indemnification by Seller. Subject to the limitations in Sections 9.1(c) and
(d), Seller agrees to indemnify Purchaser, its Affiliates, their respective
directors, officers, employees and agents and each of the successors and assigns
of any of the foregoing (the “Purchaser Indemnified Parties”) against, and
agrees to hold such Purchaser Indemnified Parties harmless from, all losses,
costs, damages, liabilities, claims, demands, judgments, fines, settlements,
fees and expenses, whether governmental or non-governmental (including
reasonable fees and expenses of counsel and reasonable expenses of
investigation) (collectively, “Losses”), incurred resulting from: (i) any
inaccuracy of any representation or warranty made by Seller in Article III of
this Agreement, the Seller Bring Down Certificate or in the Ancillary
Agreements; (ii) any breach of any covenant or agreement on the part of Seller
under this Agreement; and (iii) any Retained Liabilities.  The amount that
Seller is or may be required to pay to any Purchaser Indemnified Party pursuant
to this Section 9.1(a) shall be (A) reduced (including retroactively) by (y) any
insurance proceeds or other amounts actually recovered by or on behalf of such



44




--------------------------------------------------------------------------------









Purchaser Indemnified Party in reduction of the related Loss, (net of any Tax
detriment suffered by that Purchaser Indemnified Party with respect to such
proceeds or amounts) and (z) any Tax benefit that such Purchaser Indemnified
Party actually realizes as a result of the incurrence of Losses for which
indemnification is sought and (B) increased (including retroactively) by any Tax
detriment that Purchaser Indemnified Party actually suffers as a result of the
receipt or accrual of indemnity payments hereunder.  If a Purchaser Indemnified
Party shall have received the payment required by this Agreement from Seller in
respect of any Loss and shall subsequently actually receive insurance proceeds
in respect of such Loss, then such Purchaser Indemnified Party shall pay to
Seller a sum equal to the amount of such insurance proceeds actually received.
 Purchaser agrees that indemnification pursuant to this Article IX, subject to
all limitations on such indemnification set forth in this Agreement, shall be
the sole and exclusive remedy and means of recovery by Purchaser against Seller
or any of its Affiliates with respect to any claim or action seeking damages or
any other form of monetary relief brought by Purchaser; provided, that
notwithstanding the foregoing, Purchaser shall retain the right to seek
equitable and injunctive relief as a remedy in respect of violations of Sections
5.2(c), 5.2(d), 5.7(a), 5.8 and 5.13.  The rights to indemnification set forth
in this Section 9.1(a) shall not be affected by (i) any investigation conducted
by or on behalf of Purchaser or any knowledge acquired (or capable of being
acquired) by Purchaser, whether before or after the date of this Agreement or
the Closing Date, with respect to the inaccuracy or noncompliance with any
representation, warranty, covenant or obligation which is the subject of
indemnification hereunder, or (ii) any waiver by Purchaser of any closing
condition relating to the accuracy of any representations and warranties or the
performance of or compliance with agreements and covenants.

(b)

Indemnification by Purchaser. Subject to the limitations set forth in Sections
9.1(c) and (d), Purchaser agrees to indemnify Seller, its Affiliates, their
respective directors, officers, employees and agents and each of the successors
and assigns of any of the foregoing (the “Seller Indemnified Parties”) against,
and agrees to hold such Seller Indemnified Parties harmless from, all Losses
incurred resulting from: (i) any inaccuracy of any representation or warranty
made by Purchaser or Guarantor in Article IV of this Agreement, the
Purchase/Guarantor Bring Down Certificate or in the Ancillary Agreements;
(ii) any breach of any covenant or agreement on the part of Purchaser or
Guarantor under this Agreement; and (iii) any Assumed Liabilities.  The amount
that Purchaser is or may be required to pay to any Seller Indemnified Party
pursuant to this Section 9.1(b) shall be (A) reduced (including retroactively)
by (y) any insurance proceeds or other amounts actually recovered by or on
behalf of such Seller Indemnified Party in reduction of the related Loss, (net
of any Tax detriment suffered by that Seller Indemnified Party with respect to
such proceeds or amounts) and (z) any Tax benefit that such Seller Indemnified
Party actually realizes as a result of the incurrence of Losses for which
indemnification is sought and (B) increased (including retroactively) by any Tax
detriment that Seller Indemnified Party actually suffers as a result of the
receipt or accrual of indemnity payments hereunder.    If a Seller Indemnified
Party shall have received the payment required by this Agreement from Purchaser
in respect of any Loss and shall subsequently actually receive insurance
proceeds in respect of such Loss, then such Seller Indemnified Party shall pay
to Purchaser a sum equal to the amount of such insurance proceeds actually
received.  Seller agrees that indemnification pursuant to this Article IX,
subject to all limitations on such indemnification set forth in this Agreement,
shall be the sole and exclusive remedy and means of recovery by Seller against
Purchaser and its Affiliates with respect to any claim or action seeking damages
or any other form of monetary relief brought by Seller; provided, that
notwithstanding the



45




--------------------------------------------------------------------------------









foregoing, Seller shall retain the right to seek equitable and injunctive relief
as a remedy in respect of violations of Sections 5.2(c), 5.7(b) and 5.13.  The
rights to indemnification set forth in this Section 9.1(b) shall not be affected
by (i) any investigation conducted by or on behalf of Seller or any knowledge
acquired (or capable of being acquired) by Seller, whether before or after the
date of this Agreement or the Closing Date, with respect to the inaccuracy or
noncompliance with any representation, warranty, covenant or obligation which is
the subject of indemnification hereunder, or (ii) any waiver by Seller of any
closing condition relating to the accuracy of any representations and warranties
or the performance of or compliance with agreements and covenants..  

(c)

Monetary Limits.

(i)

Seller shall have no obligation to indemnify the Purchaser Indemnified Parties
with respect to any inaccuracy of any representation or warranty made by Seller
in Article III of this Agreement (other than those made in Sections 3.1, 3.2 and
3.14) until such time as the aggregate amount of the Losses claimed by the
Purchaser Indemnified Parties against Seller in respect of such inaccuracies
pursuant to Section 9.1(a) exceeds $1,000,000, at which point Seller shall
become liable for aggregate Losses in excess of $500,000.  The obligations of
Seller to indemnify Purchaser Indemnified Parties with respect to such
inaccuracies pursuant to Section 9.1(a) shall be limited to an aggregate amount
equal to the sum of (A) $30,000,000, and (B) the lesser of (1) $10,000,000, and
(2) the Earnout Payment.  This Section 9.1(c)(i) shall not apply to claims or
actions under Section 9.1(a)(ii) or (iii) or to matters arising in respect of
Sections 3.1 (Organization and Qualification), 3.2 (Authorization and Validity
of Agreement) or 3.14 (Ownership of Assets).  

(ii)

Purchaser shall have no obligation to indemnify the Seller Indemnified Parties
with respect to any inaccuracy of any representation or warranty made by
Purchaser or Guarantor in Article IV of this Agreement (other than those made in
Sections 4.1 and 4.2) until such time as the aggregate amount of the Losses
claimed by the Seller Indemnified Parties against Purchaser or Guarantor in
respect of such inaccuracies pursuant to Section 9.1(b) exceeds $1,000,000, at
which point Purchaser shall become liable for aggregate Losses in excess of
$500,000.  The obligations of Purchaser to indemnify Seller Indemnified Parties
with respect to such inaccuracies pursuant to Section 9.1(b) shall be limited to
an aggregate amount equal to the sum of (A) $30,000,000, plus (B) the lesser of
(1) $10,000,000, and (2) the Earnout Payment.  This Section 9.1(c)(ii) shall not
apply to claims or actions under Section 9.1(b)(ii) or (iii) or to matters
arising in respect of Sections 4.1 (Corporate Organization) or 4.2
(Authorization and Validity of Agreement).

(d)

Time Limits.  Notwithstanding anything herein to the contrary and except as
otherwise provided in this Section 9.1(d), neither party to this Agreement shall
be obligated to make indemnification payments under this Section 9.1 with
respect to Losses incurred unless the Indemnitee (as defined below) shall have
delivered to the Indemnitor (as defined below) written notification, specifying
with particularity and detail the nature thereof, (i) except as provided below,
in the case of any inaccuracy in any material respect of any representation or
warranty, on or before 18 months following the Closing Date, and (ii) in the
case of any breach of any covenant or agreement, on or before 18 months
following the expiration of such covenant or agreement in accordance with this
Agreement.  The limitations in this Section 9.1(d) shall not



46




--------------------------------------------------------------------------------









apply to the representations and warranties set forth in Sections 3.1
(Organization and Qualification); 3.2 (Authorization and Validity of Agreement);
3.14 (Ownership of Assets); 4.1 (Corporate Organization) or 4.2 (Authorization
and Validity of Agreement).  

(e)

Materiality.  Solely for purposes of establishing whether any matter is
indemnifiable pursuant to Sections 9.1(a) or 9.1(b), the accuracy of the
representations and warranties made by Seller, Purchaser or Guarantor, as the
case may be, shall be determined without giving effect to the qualifications to
such representations and warranties concerning knowledge, materiality or
Material Adverse Effect, as applicable.

(f)

Procedure.

(i)

Purchaser, on the one hand, and Seller, on the other hand, each agree to notify
promptly each other if either of them becomes aware of any Losses with respect
to which indemnity may be asserted under this Article IX (hereinafter referred
to for purposes of this Section 9.1(f) as a “claim”), provided that failure to
notify the indemnifying party shall not relieve such party from liability except
to the extent such party is materially prejudiced thereby.  

(ii)

The party entitled to indemnity (the “Indemnitee”) shall permit the party
responsible for such indemnity (the “Indemnitor”) to assume, by giving written
notice to the Indemnitee within 45 calendar days after receipt of notice of such
claim, the defense of any such claim or any Litigation resulting from such claim
at its own cost and, at its own expense, to employ counsel reasonably acceptable
to the Indemnitee.  If the Indemnitor assumes the defense of any such claim or
Litigation resulting therefrom, the Indemnitee may participate, at its expense,
in the defense of such claim or Litigation; provided, however, that the
Indemnitor shall direct and control the defense of such claim or Litigation to
the extent related to its indemnification obligation; and provided further,
however, that, if the Indemnitor proposes that the same counsel represent both
the Indemnitee and the Indemnitor and representation of both parties by the same
counsel is subject to a conflict of interest in the reasonable conclusion of the
Indemnitee upon the advice of legal counsel, then the Indemnitee shall have the
right to retain its own counsel at the cost and expense of the Indemnitor.  The
Indemnitor shall not consent to any settlement or to the entry of any judgment
which does not include a complete release of the Indemnitee, from all liability
with respect thereto or which imposes any liability or obligation on the
Indemnitee, other than an obligation to pay money which will be satisfied by the
Indemnitor, without the written consent of the Indemnitee, which shall not be
unreasonably withheld, conditioned or delayed.  The Indemnitee shall make
available to the Indemnitor all records and other materials in the possession or
under the control of the Indemnitee and required by the Indemnitor in defending
any such claim, and shall in all respects give reasonable cooperation in such
defense.

(iii)

If the Indemnitor shall not assume the defense of any such claim or Litigation
resulting therefrom, by giving written notice to the Indemnitee within 45
calendar days of receipt of notice of such claim, the Indemnitee may defend
against such claim or Litigation in a reasonable and customary manner.  The
Indemnitee shall not consent to entry of any judgment or enter into any
settlement of such claim or Litigation without the written consent of the
Indemnitor, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Indemnitor shall promptly reimburse the Indemnitee from time to
time for any and all amounts



47




--------------------------------------------------------------------------------









reasonably paid for or incurred by the Indemnitee and for which the Indemnitor
is obligated pursuant to this Article IX, upon submission by the Indemnitee of a
statement reflecting the basis upon which such amounts are sought and the
computation of such amounts.

(g)

The parties agree that any payment made under this Article IX shall be treated
by such parties as an adjustment to the Purchase Price.

ARTICLE X

MISCELLANEOUS

10.1

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations of any party hereunder may be assigned by any of the parties hereto
without the prior written consent of the other parties.

10.2

Binding Effect.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

10.3

Notices.  All notices, requests, demands, consents and other communications
given or required to be given under this Agreement and under the related
documents shall be in writing and delivered to the applicable party at the
address indicated below:

If to Purchaser:

Legg Mason Investment Counsel, LLC

100 Light Street

34th Floor

Attention:  Deepak Chowdhury

Facsimile:  (410) 454-5959

With a copy to:

Legg Mason, Inc.

100 Light Street

23rd Floor

Baltimore, MD 21202

Attention:  General Counsel

Facsimile:  (410) 454-4607

and:

Wilmer Cutler Pickering Hale and Dorr LLP
100 Light Street
13th Floor
Baltimore, MD 21202
Attention:  John B. Watkins
Facsimile: (410) 986-2828

If to Seller:

Deutsche Investment Management Americas Inc.

280 Park Avenue

New York, New York  10017

Attention:  Gloria Nelund

Facsimile:  (212) 454-3976

With a copy to:

Deutsche Investment Management Americas Inc.

280 Park Avenue

New York, New York  10017

Attention:  Legal Department

Facsimile: (212) 454-0069

and

Deutsche Bank AG

60325 Frankfurt, Germany

Attention:  Corporate Development (AfK)

Facsimile:  +49 (69) 91035969

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 10.3.  All notices may be sent by facsimile, or registered or
certified mail, return receipt requested, postage prepaid.  Notice shall be
effective upon actual receipt thereof.



48




--------------------------------------------------------------------------------









10.4

Incorporation.  All Exhibits and Schedules attached hereto and to which
reference is made herein are incorporated by reference as if fully set forth
herein.

10.5

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed in that state.

10.6

Consent to Jurisdiction.  The parties hereto agree that any suit, action or
proceeding brought by Seller or Purchaser seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought in any federal or state
court located in New York County, New York and submits to the exclusive
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby;
provided, however, that any dispute in respect of the Earnout Payment shall be
resolved by the Expert in accordance with Section 2.1(e)(iv).  Each party hereto
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

10.7

Waiver of Jury Trial.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING,
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY).  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OF THE OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ANY SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO

ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.



49




--------------------------------------------------------------------------------









10.8

Entire Agreement; Amendment.  This Agreement, including all Schedules and
Exhibits hereto, and the Confidentiality Agreement together contain the entire
understanding of and all agreements between the parties hereto with respect to
the subject matter hereof and supersede any prior or contemporaneous agreements
or understandings, oral or written, pertaining to any such matters which
agreements or understandings shall be of no force or effect for any purpose.  To
the extent there is any conflict between any provision hereof and any provision
in the Confidentiality Agreement, this Agreement shall control.  Disclosure by a
party on any one of the Schedules constitutes disclosure on each of such party’s
other Schedules but only to the extent that the applicability of the disclosure
is or should be reasonably apparent to the other party.  This Agreement may not
be amended or supplemented in any manner except by mutual agreement of the
parties hereto and as set forth in a writing signed by them or their respective
successors in interest.

10.9

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.10

Waiver.  Any term, condition or provision of this Agreement may be waived to the
extent permitted by Law in writing at any time by the party that is entitled to
the benefits thereof.  The waiver of any breach of any provision under this
Agreement by any party shall not be deemed to be a waiver of any preceding or
subsequent breach under this Agreement.  No such waiver shall be effective
unless in writing.

10.11

Expenses.  Unless specifically provided in this Section 10.11 or otherwise in
this Agreement, each party shall bear and pay all costs and expenses which it
incurs, or which may be incurred on its behalf, in connection with this
Agreement and the transactions contemplated hereby, including the expenses, fees
and costs incurred in connection with necessary approvals of Regulatory
Agencies.  

10.12

Third Party Beneficiaries.  The parties hereto intend that this Agreement shall
not benefit or create any right or cause of action in or on behalf of any Person
other than the parties hereto.

10.13

Severability.  If any provision of this Agreement, as applied to any part or
circumstance, shall be adjudged by a court of competent jurisdiction to be void,
invalid or unenforceable, the same shall in no way affect any other provision of
this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.

10.14

Specific Performance.  Each of the parties hereto acknowledges and agrees that
in the event of any breach of Sections 5.2(c), 5.2(d), 5.7(a), 5.8, or 5.13each
non-breaching party would be irreparably and immediately harmed and could not be
made whole by monetary damages.  It is accordingly agreed that the parties
hereto (a) will waive, in any action for specific performance, the defense of
adequacy of a remedy at law and (b) shall be entitled, in addition to any other
remedy

to which they may be entitled at law or in equity, to compel specific
performance of Sections 5.2(c), 5.2(d), 5.7(a), 5.8 or 5.13 in any action
instituted hereunder.



50




--------------------------------------------------------------------------------








10.15

Good Faith.  Each of the parties agrees to act hereunder in accordance with good
faith and fair dealing and otherwise to take such further actions as may be
required to effectuate the intents and purposes of this Agreement.






51




--------------------------------------------------------------------------------

Schedule 5.21






IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed as of the date first above written.




LEGG MASON INVESTMENT COUNSEL, LLC

By


Name:
Title:




LEGG MASON, INC.

By


Name:
Title:




DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC.

By


Name:
Title:





By


Name:
Title:


52




--------------------------------------------------------------------------------

